Exhibit 10.28
PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of this 29th day of November, 2010 (the “Effective Date”), by and between
MARITIME HOTEL ASSOCIATES, L.P., a California limited partnership (“Seller”),
and WILDCATS OWNER LLC, a Delaware limited liability company (“Purchaser”).
(Seller and Purchaser are sometimes referred to herein individually as a
“Party”, and collectively as the “Parties”).
Recitals
WHEREAS, Seller is the owner of the Property (as defined herein) relating to the
hotel facility located at 495 Jefferson Street, San Francisco, California and
commonly known as the Argonaut Hotel (the “Hotel”).
WHEREAS, Seller desires to sell the Property to Purchaser, and Purchaser desires
to purchase the Property from Seller, on the terms set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser hereby agree
as follows:
ARTICLE I
DEFINITIONS
     Section 1.1. Definitions. In addition to the terms defined above in the
introduction and recitals to this Agreement, the following terms when used in
this Agreement shall have the meanings set forth in this Section 1.1.
“Accounts Receivable” means all contractual debts which Seller is entitled to
receive from the operation of the Hotel which are not paid as of the Closing
which have accrued and become due and payable in the period prior to Closing,
including, without limitation, charges for the use or occupancy of any guest,
conference, meeting or banquet rooms or other facilities at the Hotel, any
restaurant, bar or banquet services, or any other goods or services provided at
the Hotel.
“Accrued and Earned Sick Pay” means the amount of salaries and wages which the
Employees are entitled to receive (including all employment taxes with respect
thereto) for any sick days accrued by such Employees as of the time in question
(computed at the rate of the salaries and wages earned by such Employees as of
the time in question).
“Accrued and Earned Vacation Pay” means the amount of salaries and wages which
the Employees are entitled to receive (including all employment taxes with
respect thereto) for any vacation days accrued by such Employees as of the time
in question (computed at the rate of the salaries and wages earned by such
Employees as of the time in question).
“Additional Deposit” has the meaning set forth in Section 3.1(b).
“Additional Deposit Date” has the meaning set forth in Section 3.1(b).

1



--------------------------------------------------------------------------------



 



“Additional Title Matters” has the meaning set forth in Section 4.2(c).
“Affiliate” means, with respect to the Person in question, any other Person
that, directly or indirectly, controls, is controlled by or is under common
control with, such Person. For the purposes of this definition, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of the Person in question,
whether by the ownership of voting securities, contract or otherwise.
Notwithstanding the foregoing, for all purposes of this Agreement, Manager shall
not be considered an Affiliate of Seller, unless expressly provided otherwise.
“Agreement” has the meaning set forth in the preamble.
“Allocation” has the meaning set forth in Section 3.2.
“Amendment Notice” has the meaning set forth in Section 5.2.
“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
Board of Fire Underwriters and similar quasi-governmental agencies or entities,
and any judgment, injunction, order, directive, decree or other judicial or
regulatory requirement of any court or Governmental Authority of competent
jurisdiction affecting or relating to the Person or property in question.
“Beneficiary Statement” has the meaning set forth in Section 4.1(j).
“Bookings” has the meaning set forth in Section 2.1(m).
“Broker” has the meaning set forth in Section 5.1(l).
“Business Day” means any day other than Saturday, Sunday or any federal legal
holiday.
“Casualty” has the meaning set forth in Section 13.1(a).
“Closing” has the meaning set forth in Section 9.1.
“Closing Date” has the meaning set forth in Section 9.1.
“Closing Documents” has the meaning set forth in Section 9.2.
“Closing Escrow” has the meaning set forth in Section 9.2.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations, rulings and guidance issued by the Internal Revenue
Service.
“Compensation” means all salaries and wages which the Employees are entitled to
receive at the time in question, together with all employment taxes with respect
thereto, including, without limitation, any withholding or employer
contributions under the Federal Insurance Contribution Act and Federal
Unemployment Taxes Act, and all other compensation accrued or payable to the
Employees (other than Accrued and Earned Vacation Pay and Accrued and Earned
Sick Pay),

2



--------------------------------------------------------------------------------



 



including, without limitation, (i) the reasonably projected bonus or incentive
compensation, which shall be prorated for the year in which the Closing occurs
based on the portion of the year each party owned the Hotel; and (ii) any
health, welfare and other benefits provided to the Employees under the Employee
Plans, and employer contributions to, and amounts paid or accrued under, the
Employee Plans for the benefit of the Employees.
“Condemnation” has the meaning set forth in Section 13.2(a).
“Confidential Information” has the meaning set forth in Section 7.1(a).
“Contracts” means, collectively, the Equipment Leases and Operating Agreements.
“Cut-Off Time” has the meaning set forth in Section 10.1.
“Deed of Trust” has the meaning set forth in Section 4.1(j).
“Due Diligence Contingency” has the meaning set forth in Section 4.1(a).
“Due Diligence Period” has the meaning set forth in Section 4.1(a).
“Earnest Money” has the meaning set forth in Section 3.1(b).
“Earnest Money Escrow” has the meaning set forth in Section 3.3(a).
“Earnest Money Escrow Agreement” has the meaning set forth in Section 3.3(a).
“Effective Date” has the meaning set forth in the preamble.
“Employees” means all employees of Seller or, after the Employment Transition,
Manager (or an Affiliate of Manager), who are employed full-time or part-time at
and who are physically located at or assigned in whole or in part to, the Hotel
at the time in question.
“Employee Plans” means all plans and programs maintained by or on behalf of
Seller or, after the Employment Transition, Manager (or an Affiliate of
Manager), for the health, welfare or benefit of any Employees and/or their
spouses, dependents or other qualified beneficiaries.
“Employment Agreements” has the meaning set forth in Section 5.1(h).
“Employment Transition” has the meaning set forth in Section 7.8(a).
“Environmental Claims” means all claims for reimbursement or remediation
expense, contribution, personal injury, property damage or damage to natural
resources made by any Governmental Authority or other Person arising from or in
connection with the presence or release of any Hazardous Substances over, on, in
or under the Real Property, or the violation of any Environmental Laws with
respect to the Hotel.
“Environmental Laws” means Applicable Laws regulating or relating to any
Hazardous Substances including, without limitation, (i) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
(“CERCLA”), (ii) the Resource

3



--------------------------------------------------------------------------------



 



Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. (“RCRA”), (iii) the
Federal Water Pollution Control Act, 33 U.S.C. § 2601 et seq., (iv) the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., (v) the Clean Water Act, 33
U.S.C. § 1251 et seq., (vi) the Clean Air Act, 42 U.S.C. § 7401 et seq., (vii)
the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq., (viii) the
Safe Drinking Water Act, 42 U.S.C. § 803 et seq., (ix) the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq., (x) the Emergency Planning and Community
Right-To-Know Act of 1986, 42 U.S.C. § 11001 et seq., (xi) the Occupational
Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it regulates
exposure to Hazardous Substances), and similar state and local Applicable Law,
as amended from time to time, and all regulations, rules and guidance issued
pursuant thereto.
“Environmental Liabilities” means all liabilities or obligations of any kind or
nature imposed on the Person in question pursuant to any Environmental Laws,
including, without limitation, any (i) obligations to manage, control, contain,
remove, remedy, respond to, clean up or abate any actual or potential release of
Hazardous Substances or other pollution or contamination of any water, soil,
sediment, air or other environmental media, whether or not located on the Real
Property and whether or not arising from the operations or activities with
respect to the Hotel, and (ii) liabilities or obligations with respect to the
manufacture, generation, formulation, processing, use, treatment, handling,
storage, disposal, distribution or transportation of any Hazardous Substances.
“Environmental Report” means that certain Phase I Environmental Site Assessment
prepared by IVI Due Diligence Services, Inc. (IVI Project No.: 61221240) and
dated as of January 5, 2007.
“Equipment Leases” has the meaning set forth in Section 2.1(i).
“Escrow Agent” shall mean the Title Company.
“Excluded Property” has the meaning set forth in Section 2.2.
“Existing Loan” has the meaning set forth in Section 4.1(j).
“Existing Loan Assumption Agreement” has the meaning set forth in
Section 4.1(j).
“Existing Loan Assumption Condition” has the meaning set forth in
Section 8.1(c).
“Existing Loan Amount” has the meaning set forth in Section 4.1(j).
“Existing Loan Documents” has the meaning set forth in Section 4.1(j).
“Existing Survey” has the meaning set forth in Section 4.2(a).
“Express Representations” has the meaning set forth in Section 5.5.
“F&B” has the meaning set forth in Section 2.1(e).
“FF&E” has the meaning set forth in Section 2.1(c).

4



--------------------------------------------------------------------------------



 



“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including, without limitation, any agency or
entity exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.
“Ground Lease” means that certain Historic Lease, effective as of October 16,
2000, by and between Seller and Ground Lessor, as amended effective as of
January 16, 2001, January 18, 2001, January 22, 2001, January 24, 2001,
January 29, 2001, February 1, 2001, February 6, 2001, August 10, 2001, May 14,
2004 and September 18, 2008.
“Ground Lease Condition” has the meaning set forth in Section 8.1(d).
“Ground Lessor” means the United States Department of the Interior, National
Park Service, acting through the Regional Director, Pacific West Division, an
agency of the United States of America.
“Guaranty” has the meaning set forth in Section 4.1(j).
“Guest Ledger” means all charges accrued to the open accounts of any guests who
are resident at the Hotel as of the Cut-Off Time for the use and occupancy of
any guest rooms at the Hotel.
“Hazardous Substances” means any hazardous or toxic substances, materials or
waste, whether solid, semisolid, liquid or gaseous, including, without
limitation, asbestos, polychlorinated biphenyls, petroleum or petroleum
by-products (excluding any substances of kinds and amounts ordinarily used or
stored in similar properties for purposes of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws), and any
other material or substance which is defined as a “hazardous substance”,
“hazardous waste”, “toxic waste” or “toxic substance” under any Environmental
Laws.
“Hotel” has the meaning set forth in the Recitals.
“Improvements” has the meaning set forth in Section 2.1(b).
“Indemnification Cap” has the meaning set forth in Section 14.3(b).
“Indemnification Claim” has the meaning set forth in Section 14.4(a).
“Indemnification Deductible” has the meaning set forth in Section 14.3(b).
“Indemnification Loss” means, with respect to the Person in question, any actual
liability, damage (but expressly excluding any consequential and punitive
damages), loss, cost or expense, including, without limitation, reasonable
attorneys fees and expenses and court costs, incurred by such Person.
“Indemnitee” has the meaning set forth in Section 14.4(a).
“Indemnitor” has the meaning set forth in Section 14.4(a).

5



--------------------------------------------------------------------------------



 



“Initial Deposit” has the meaning set forth in Section 3.1(a).
“Inspections” has the meaning set forth in Section 4.1(b).
“Intangible Property” has the meaning set forth in Section 2.1(l).
“Inventoried Baggage” has the meaning set forth in Section 11.3.
“Inventoried Safe Deposit Box” has the meaning set forth in Section 11.2.
“Knowledge” means (i) with respect to Seller, the actual knowledge of either
Judy Miles or Ben Rowe, and expressly excluding the knowledge of any other
shareholder, trustee, partner, member, director, officer, manager, employee,
agent or representative of Seller, Manager or any of their respective
Affiliates, and (ii) with respect to Purchaser, (A) the actual knowledge of
Thomas Fisher or Jon Bortz, and expressly excluding the knowledge of any other
shareholder, trustee, partner, member, director, officer, manager, employee,
agent or representative of Purchaser or any of its respective Affiliates,
(B) any matter disclosed in any exhibits or schedules to this Agreement, (C) any
matter disclosed in any Seller Due Diligence Materials or any other documents or
materials provided by Seller to Purchaser prior to Closing, including any
materials posted in the Virtual Data Room, (D) any matter disclosed in any due
diligence reports or inspections obtained by Purchaser and (E) any matter
disclosed by Seller pursuant to an amendment to Seller’s representations,
warranties or schedules in accordance with Section 5.2 of this Agreement.
“Land” has the meaning set forth in Section 2.1(a).
“Leasehold Interest” has the meaning set forth in Section 2.1(a).
“Lender” has the meaning set forth in Section 4.1(j).
“Liabilities” means, with respect to the Person in question, any liability,
obligation, damage, loss, diminution in value, cost or expense of any kind or
nature whatsoever, whether known or unknown, foreseen or unforeseen, actual or
contingent, which is incurred by such Person.
“Licenses and Permits” has the meaning set forth in Section 2.1(k).
“Losses” means, with respect to the Person in question, any actual liability,
damage (but expressly excluding any consequential and punitive damages), loss,
cost or expense, including, without limitation, reasonable attorneys fees and
expenses and court costs, incurred by such Person.
“Management Agreement” means that certain Hotel Operating Agreement dated as of
June 14, 2001 and amended as of October 7, 2010, between Seller and Manager, as
amended as of Closing by the Management Agreement Amendment..
“Management Agreement Amendment” has the meaning set forth in Section 4.1(l)

6



--------------------------------------------------------------------------------



 



“Manager” means Kimpton Hotel & Restaurant Group, LLC, a Delaware limited
liability company.
“Manager Proprietary Materials” has the meaning set forth in Section 2.2(b).
“Material Casualty” has the meaning set forth in Section 13.1(a).
“Material Condemnation” has the meaning set forth in Section 13.2(a).
“Mutual Closing Conditions” has the meaning set forth in Section 8.1.
“Non-Inventoried Safe Deposit Boxes” has the meaning set forth in Section 11.2.
“Notice” has the meaning set forth in Section 15.1(a).
“OFAC” has the meaning set forth in Section 5.1(n).
“Operating Agreements” has the meaning set forth in Section 2.1(j).
“Order” has the meaning set forth in Section 5.1(n).
“Ordinary Course of Business” means the ordinary course of business consistent
with recent past (i.e., most recent three years before Closing) custom and
practices for the operation, maintenance and repair of the Hotel.
“Party(ies)” has the meaning set forth in the preamble.
“Permitted Exceptions” has the meaning set forth in Section 4.2(b).
“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.
“Personal Property” means the Property other than the Real Property.
“Preliminary Report” means the Preliminary Report dated as of September 17,
2010, issued by Title Company with respect to the Real Property under its Order
No. NCS-458946-SC.
“Promissory Note” has the meaning set forth in Section 4.1(j).
“Property” has the meaning set forth in Section 2.1.
“Prorations” has the meaning set forth in Section 10.1.
“Purchase Price” has the meaning set forth in Section 3.1.
“Purchaser” has the meaning set forth in the preamble.
“Purchaser Closing Conditions” has the meaning set forth in Section 8.2.

7



--------------------------------------------------------------------------------



 



“Purchaser Default” has the meaning set forth in Section 12.2.
“Purchaser Indemnitees” means Purchaser and its Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers, employees, attorneys, accountants, consultants, and agents, and the
successors, assigns, legal representatives, heirs, devisees and donees of each
of the foregoing.
“Purchaser’s Inspectors” has the meaning set forth in Section 4.1(b).
“Real Property” has the meaning set forth in Section 2.1(b).
“Retail Merchandise” has the meaning set forth in Section 2.1(f).
“SEC” has the meaning set forth in Section 8.1(e).
“Seller” has the meaning set forth in the preamble.
“Seller Closing Conditions” has the meaning set forth in Section 8.3.
“Seller Default” has the meaning set forth in Section 12.1.
“Seller Due Diligence Materials” has the meaning set forth in Section 4.1(c).
“Seller Indemnitees” means Seller and its Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers, employees, attorneys, accountants, consultants and agents, and the
successors, assigns, legal representatives, heirs, devisees and donees of each
of the foregoing.
“Seller’s Possession” means in the actual possession of any officer or employee
of Seller or its Affiliates who has direct or supervisory responsibility for or
with respect to the operation of the Hotel; provided, however, that any
reference in this Agreement to Seller’s Possession of any documents or materials
expressly excludes the possession of any such documents or materials that are
legally privileged or that constitute attorney work product.
“Seller’s Title Notice” has the meaning set forth in Section 4.2(c).
“Seller’s Title Response Period” has the meaning set forth in Section 4.2(c).
“Settlement Statement” has the meaning set forth in Section 11.1.
“Supplies” has the meaning set forth in Section 2.1(d).
“Survival Period” has the meaning set forth in Section 14.3(a).
“Taxes” means any federal, state, local or foreign, real property, personal
property, sales, use, room, occupancy, severance, stamp, payroll, employment,
withholding, social security, unemployment, disability, vault, ad valorem,
assessments, value added or other tax, assessments, levies, charges or fees of
any kind whatsoever imposed on Seller or the Property or any portion thereof by
any Governmental Authority, including, without limitation, any interest,
penalty, or

8



--------------------------------------------------------------------------------



 



addition thereto, but expressly excluding any (i) federal, state, local or
foreign income, capital gain, gross receipts, capital stock, franchise, profits,
estate, gift or generation skipping tax, or (ii) excise tax due on the transfer
of real property or similar taxes incurred with respect to the transaction
contemplated in this Agreement.
“Termination Costs” has the meaning set forth in Section 12.1.
“Tenant Leases” has the meaning set forth in Section 2.1(h).
“Title Company” means First American Title Company.
“Title Objections” has the meaning set forth in Section 4.2(c).
“Title Policy” has the meaning set forth in Section 8.2(d).
“Trade Payables” has the meaning set forth in Section 10.1(j).
“Virtual Data Room” means that certain virtual data room established by Seller
and accessible through the following link:
https://www.rcm1.com/handler/clientvdr.aspx?pv=eohagmlKYFuw9bUERLuwXQjv2xyZHjqpqlxyb34loKk9elubER1aABk321eXwAc
0HYeEq-cWuR26XVJw3ure2VZ2qDoSpSEOrlZ7l2isli-kD6Y5A4gnDJGUgXcsbQw&rand=740011&sv=1.
“WARN Act” means the Worker’s Adjustment and Retraining Notification Act of
1988, 29 U.S.C. § 2101, et seq., and any similar state and local Applicable Law,
as amended from time to time, and any regulations, rules and guidance issued
pursuant thereto.
ARTICLE II
DESCRIPTION OF THE PROPERTY; EXCLUDED PROPERTY;
ASSUMED LIABILITIES; EXCLUDED LIABILITIES
     Section 2.1. Description of the Property. Subject to the terms and
provisions set forth in this Agreement, at the Closing, Seller shall sell,
convey, transfer, assign and deliver to Purchaser, all right, title and interest
of Seller in and to the property and assets set forth in this Section 2.1, but
expressly excluding the Excluded Property (collectively, the “Property”):
          (a) Leasehold Interest. Seller’s leasehold interest under the Ground
Lease (the “Leasehold Interest”) in the land described in Schedule 2.1(a) (the
“Land”);
          (b) Improvements. All buildings, structures and improvements located
on or affixed to the Land and all fixtures on the Land which constitute real
property under Applicable Law (the “Improvements”; the Leasehold Interest and
the Improvements are referred to collectively herein as the “Real Property”);
          (c) FF&E. All fixtures (other than those which constitute
Improvements), furniture, furnishings, equipment, machinery, building systems,
vehicles, appliances, computer hardware, art work, security systems, key cards
(together with all devices for coding and

9



--------------------------------------------------------------------------------



 



monogramming such key cards), vehicles and other items of tangible personal
property which are located at the Hotel and used in the operation of the Hotel,
or ordered in the Ordinary Course of Business for future use at the Hotel as of
the Closing, other than such items that are leased by Seller, the Supplies, F&B
and Retail Merchandise (the “FF&E”);
          (d) Supplies. All china, glassware, silverware, linens, uniforms,
engineering, maintenance, cleaning and housekeeping supplies, matches and
ashtrays, soap and other toiletries, stationery, menus and other printed
materials, and all other similar materials and supplies, which are located at
the Hotel and used in the operation of the Hotel, or ordered in the Ordinary
Course of Business for future use at the Hotel as of the Closing (the
“Supplies”);
          (e) Food and Beverage. All food and beverages (alcoholic and
non-alcoholic) which are located at the Hotel (whether opened or unopened), or
ordered in the Ordinary Course of Business for future use at the Hotel as of the
Closing, but expressly excluding any alcoholic beverages to the extent the sale
or transfer of the same is not permitted under applicable Law (the “F&B”);
          (f) Retail Merchandise. All merchandise located at the Hotel,
including, without limitation, any gift shop or newsstand maintained by Seller
or Manager, and held for sale to guests and customers of the Hotel, or ordered
in the Ordinary Course of Business for future sale at the Hotel as of the
Closing (the “Retail Merchandise”);
          (g) Management Agreement. The Management Agreement;
          (h) Tenant Leases. Any leases, subleases, licenses, concessions and
similar agreements granting a real property interest to any other Person for the
use or occupancy of any portion of the Real Property (the “Tenant Leases”),
together with all security deposits held by Seller thereunder, to the extent
such Tenant Leases and security deposits are transferable;
          (i) Equipment Leases. All leases and purchase money security
agreements for any equipment, machinery, vehicles, furniture or other personal
property located at the Hotel and used in the operation of the Hotel which are
held by or on behalf of Seller (the “Equipment Leases”), together with all
deposits made thereunder, to the extent such Equipment Leases and deposits are
transferable;
          (j) Operating Agreements. All maintenance, service and supply
contracts, credit card service agreements, and other contracts and agreements
entered into by or on behalf of Seller in connection with the construction,
ownership, occupancy or operation of the Hotel, or which may be binding upon the
Hotel, the Property or Purchaser, other than the Tenant Leases, Equipment Leases
and Licenses and Permits (the “Operating Agreements”), together with all
deposits made or held by Seller thereunder, to the extent such Operating
Agreements and deposits are transferable;
          (k) Licenses and Permits. All licenses, permits, consents,
authorizations, approvals, registrations and certificates of any Governmental
Authority held by Seller and used in connection with the construction,
ownership, occupancy or operation of the Hotel (the

10



--------------------------------------------------------------------------------



 



“Licenses and Permits”), together with any deposits made by Seller thereunder,
to the extent such Licenses and Permits and deposits are transferable;
          (l) Intangible Property. All of the following owned by, issued to or
licensed to Seller and used in connection with the construction, ownership,
occupancy or operation of the Hotel, to the extent of Seller’s rights and
interests therein and to the extent such rights and interests are transferable:
(i) any assignable existing warranties, indemnities, claims against third
parties and guaranties for the benefit of Seller in connection with the
Property; (ii) any transferable names, marks, logos and designs, other than
those described in Section 2.2(c) below, used in the operation or ownership of
the Leasehold Interest, Improvements or Personal Property or any part thereof;
(iii) the goodwill associated with the Hotel; (iv) the plans and specifications
for the Improvements; (v) any insurance proceeds and condemnation awards or
claims thereto to be assigned to Purchaser hereunder; (vi) any computer systems,
software, data and programs, operating systems, technology and technical
information, copyrights, together with all paper and electronic copies thereof,
other than proprietary property of Manager in which Seller does not have any
ownership right or interest pursuant to the terms of the Management Agreement;
(vii) all books and records relating to the Property; and (vii) direct dial
telephone numbers for the Hotel (the “Intangible Property”);
          (m) Bookings. All bookings and reservations for guest, conference,
meeting and banquet rooms or other facilities at the Hotel that are made before
the Closing Date (the “Bookings”), together with all deposits held by Seller
with respect thereto and any and all books, records and contracts related
thereto; and
     Section 2.2. Excluded Property. Notwithstanding anything to the contrary in
Section 2.1, the property, assets, rights and interests set forth in this
Section 2.2 (the “Excluded Property”) are excluded from the Property:
          (a) Cash. Except for deposits expressly included in Section 2.1 and
cash credited to Seller at Closing, all cash on hand or on deposit in any house
bank, financial institution, operating account or other account maintained in
connection with the ownership or operation of the Hotel, including, without
limitation, any reserve accounts established for the Hotel pursuant to the
Management Agreement.
          (b) Manager Proprietary Property. To the extent of Manager’s (or any
third party’s, other than Seller’s, interest therein): (i) all software from
time to time owned by, or leased or licensed on an exclusive basis to, Manager
or Manager’s Affiliates, including, without limitation, any centralized system,
including, without limitation, the reservation system, property management
system and e-mail, internet and internal computer network systems (including,
without limitation, revisions or enhancements to otherwise commercially
available software) together with related source and object codes, (ii) all
trademarks, trade names, service marks, symbols, logos, and other intellectual
property rights held by Manager or any of its Affiliates and all depictions
thereof, either graphic or verbal, including, without limitation, the name of
the Hotel and all logos and trademarks associated therewith (the “Manager
Proprietary Materials”), (iii) copyrighted materials, (iv) operating handbooks
(including employee manuals, training materials, user manuals, and maintenance
procedures), (v) operating policies and procedures, (vi) reporting and budgeting
formats, (vii) promotional materials, (viii) recipes (ix)

11



--------------------------------------------------------------------------------



 



customer information and customer contact lists for guests, patrons and groups
patronizing the Property (other than guest information necessary to honor
Bookings in accordance with the terms of this Agreement), (x) data and
information on potential guests and groups, not otherwise guests or groups
patronizing the Hotel, (xi) Manager’s guest loyalty program records,
(xii) financial records of Manager, Seller and their respective Affiliates and
all books and records of Manager, Seller or their respective Affiliates
(excluding (A) operating statements and historical expense and operating
information with respect to the Hotel and (B) records and information necessary
to honor Bookings in accordance with this Agreement, or otherwise relating to
liabilities assumed by Purchaser in accordance with this Agreement),
(xiii) information relating to other hotels leased, managed or operated by
Manager, (xiv) information which Seller reasonably determines may not be
disclosed by Seller or its Affiliates under applicable privacy or identity theft
laws, (xv) Manager Proprietary Materials contained in or on signs and other
fixtures and personal property ((i) through (xv) above, hereinafter collectively
referred to as the “Proprietary Property”);
          (c) Third-Party Property. Any fixtures or personal property owned by
(i) the lessor under any Equipment Leases, (ii) the supplier or vendor under any
Contracts or Licenses and Permits, (iii) the tenant under any Tenant Leases,
(iv) any Employees, (vi) any guests or customers of the Hotel, (vii) Manager,
(viii) Ground Lessor (and not part of the Leasehold Interest) or (ix) any Person
other than Seller or its Affiliates; and
          (d) Management Agreement Payments. All amounts payable by Manager or
its Affiliates to Seller or its Affiliates pursuant to the Management Agreement
attributable to the period prior to Closing.
ARTICLE III
PURCHASE PRICE; EARNEST MONEY
     Section 3.1. Purchase Price. The purchase price for the Property is
Eighty-Four Million Dollars ($84,000,000) (the “Purchase Price”). The Purchase
Price shall be paid as follows:
          (a) $1,000,000 of the Purchase Price (the “Initial Deposit”) shall be
deposited into the Earnest Money Escrow within two (2) Business Days after the
Effective Date;
          (b) $4,000,000 of the Purchase Price (the “Additional Deposit”) shall
be deposited into the Earnest Money Escrow on or prior to the date on which the
Due Diligence Period concludes pursuant to Section 3.3(a) (the “Additional
Deposit Date”; the term “Earnest Money” shall refer to the Initial Deposit from
the date of this Agreement until the Additional Deposit Date and shall refer to
the Initial Deposit and Additional Deposit collectively from and after the
Additional Deposit Date);
          (c) the Existing Loan Amount shall be deemed paid upon the full
execution, deposit and release of the Existing Loan Assumption Agreement, as
provided in Section 4.1(j); and

12



--------------------------------------------------------------------------------



 



          (d) the balance of the Purchase Price, as adjusted for the Prorations
and the Accounts Receivable, shall be paid in cash at Closing, pursuant to
Section 3.4.
     Section 3.2. Allocation of Purchase Price. Seller and Purchaser shall
cooperate with each other in good faith to arrive, prior to the expiration of
the Due Diligence Period, at a mutually acceptable allocation of the Purchase
Price (the “Allocation”) among the Land, the Improvements, and the Personal
Property, with the amount allocable to Personal Property being further allocated
between tangible Personal Property and Intangible Property (with specific
amounts allocated to the values of kitchen equipment and any other Personal
Property which is subject to Taxes by virtue of the Closing). Seller and
Purchaser agree to (i) be bound by the Allocation, (ii) act in accordance with
the Allocation in the preparation of financial statements and filing of all tax
returns and in the course of any tax audit, tax review or tax litigation
relating thereto, and (iii) refrain from, and cause their Affiliates to refrain
from, taking a position inconsistent with the Allocation for all tax purposes.
     Section 3.3. Earnest Money.
          (a) Earnest Money. The Earnest Money shall be deposited with Escrow
Agent in accordance with Section 3.1 above and that certain Earnest Money Escrow
Agreement, dated of the date hereof, among Seller, Purchaser and Escrow Agent,
in the form attached hereto as Exhibit E (the “Earnest Money Escrow Agreement”).
The Earnest Money shall be non-refundable to Purchaser, except as otherwise
provided in this Agreement. The Earnest Money shall be held by Escrow Agent in
escrow (the “Earnest Money Escrow”) pursuant to the terms of the Earnest Money
Escrow Agreement, and any interest earned on the Earnest Money shall be added to
the Earnest Money. This provision shall survive the termination of this
Agreement.
          (b) Disbursement of Earnest Money; Termination of Agreement. At
Closing, Purchaser shall cause Escrow Agent to disburse the Earnest Money to
Seller as a part of the cash portion of the Purchase Price payable hereunder,
and Purchaser shall receive a credit against the Purchase Price in the amount of
the Earnest Money disbursed to Seller. In the event this Agreement is terminated
pursuant to the express right of either Party, the Earnest Money shall be
delivered to Purchaser or Seller (as expressly provided herein), and all
obligations and liabilities of the parties to each other shall terminate, except
for those obligations hereunder which expressly survive termination of this
Agreement.
     Section 3.4. Payment of Purchase Price. At Closing, Purchaser shall cause
Escrow Agent to pay to Seller by wire transfer of immediately available funds an
amount equal to the sum of: (v) the Purchase Price, minus (w) the Existing Loan
Amount, plus or minus (x) the Prorations pursuant to Sections 10.1 and 10.2, and
less (y) the Earnest Money disbursed to Seller. Purchaser shall cause the wire
transfer of such funds to be received by Seller no later than 11:00 a.m.
(Pacific Time) on the Closing Date.

13



--------------------------------------------------------------------------------



 



ARTICLE IV
DUE DILIGENCE; TITLE AND SURVEY
     Section 4.1. Due Diligence
          (a) Due Diligence Contingency. Purchaser shall have a period from the
Effective Date until 5:00 p.m. (Pacific Time) on December 15, 2010 (the “Due
Diligence Period”), to perform its due diligence review of the Property and all
matters related thereto which Purchaser deems advisable, including, without
limitation, with respect to engineering, environmental, title, survey,
financial, operational and legal compliance matters. If Purchaser, in its sole
and absolute discretion, is not satisfied with the results of its due diligence
review of the Property, Purchaser shall have the right to terminate this
Agreement by delivering written notice to Seller prior to the expiration of the
Due Diligence Period (the “Due Diligence Contingency”). If Purchaser terminates
this Agreement pursuant to the Due Diligence Contingency prior to the expiration
of the Due Diligence Period, Seller and Purchaser shall have no further rights
or obligations under this Agreement, except those which expressly survive such
termination. If Purchaser does not terminate this Agreement pursuant to the Due
Diligence Contingency in accordance with this Section 4.1(a), Purchaser shall be
deemed to have waived its rights to terminate this Agreement pursuant to the Due
Diligence Contingency and Purchaser shall deposit the Additional Deposit with
Escrow Agent on or prior to the date on which the Due Diligence Period
concludes, in accordance with Section 3.1(b), in which case the Earnest Money
shall be non-refundable to Purchaser, except as otherwise provided in this
Agreement.
          (b) Due Diligence Inspections. Purchaser, through its employees,
agents and representatives (“Purchaser’s Inspectors”), shall have the right to
perform such examinations, tests, investigations and studies of the Property
(the “Inspections”) as Purchaser deems advisable, in accordance with this
Section 4.1, and Seller shall provide reasonable access to the Property for
Purchaser’s Inspectors to perform the Inspections; provided, however, that
(i) Purchaser shall provide Seller with at least forty-eight (48) hours prior
notice of each of the Inspections (which notice may be oral and provided
telephonically); (ii) Purchaser’s right to perform the Inspections shall be
subject to the rights of Manager and its Affiliates pursuant to the Management
Agreement, as well as tenants, guests and customers at the Property; and
(iii) the Inspections shall not unreasonably interfere with the operations of
the Property. Seller shall have the right to have a representative present
during any such inspections. If Purchaser desires to do any invasive testing at
the Property, Purchaser shall do so only after notifying Seller and obtaining
Seller’s prior written consent thereto. Purchaser shall not permit any liens to
attach to the Property by reason of such inspections. Purchaser shall be
responsible for and pay any and all liens by contractors, subcontractors,
materialmen, or laborers performing the inspections or any other work for
Purchaser on or related to the Property. All contractors and others performing
any tests and studies on the Property shall first present to Seller reasonably
satisfactory evidence that such Person is insured in accordance with subsection
(h) below in order to reasonably protect Seller from any loss, liability, or
damage arising out of the performance of such tests or studies.
          (c) Seller’s Due Diligence Materials. Within five (5) Business Days
after the Effective Date, and to the extent not previously made available by
Seller to Purchaser, Seller shall make available, to the extent in Seller’s
Possession, or cause Manager to make available, to Purchaser true, correct and
complete copies of all of the items enumerated in numbers (i) through
(vi) below, inclusive. Seller shall be deemed to have “made available” materials
to Purchaser which Seller shall have posted in Seller’s Virtual Data Room. All
documents and materials provided by Seller to Purchaser pursuant to this
Agreement are referred to collectively herein as the “Seller Due Diligence
Materials”.

14



--------------------------------------------------------------------------------



 



  (i)   Copies of the certificate of occupancy, permits, authorizations,
approvals and licenses issued by Governmental Authorities having jurisdiction
over the Property that are in effect as of the date hereof and copies of all
certificates issued by the local board of fire underwriters (or other body
exercising similar functions) relating to the Property that are in effect as of
the date hereof.     (ii)   Advance reservations and room bookings for the
Property.     (iii)   Copies of the Ground Lease, the Management Agreement, all
Employment Agreements, Operating Agreements (except to the extent such Operating
Agreements are Manager Proprietary Materials), Tenant Leases and Equipment
Leases.     (iv)   Financial and operating statements for the Property for the
previous two (2) calendar years and the most recently prepared year to date.    
(v)   The operating and capital expenditure budget for the Property for the
current calendar year.     (vi)   Copies of the Existing Loan Documents.

          (d) During the Due Diligence Period and thereafter until the Closing,
upon two (2) Business Days’ prior written notice and upon conditions reasonably
established by Seller, Seller shall also use commercially reasonable efforts to
make available at the Hotel or, to the extent such items can be delivered vial
email, then send vial email to Purchaser, for inspection and/or copying at
Purchaser’s expense, books, records, and correspondence of Seller and of the
Hotel and other reasonable information as specifically requested by Purchaser
and relating to the Property which are in Seller’s Possession, or Manager’s
possession at the Hotel, excluding any correspondence or materials subject to
the attorney-client privilege or which Seller is contractually or legally not
permitted to disclose, or which Seller determines, in its sole discretion, to be
confidential or proprietary.
          (e) In the event Seller fails to make available any of Seller’s Due
Diligence Materials or fails to make available any of the items specified in
Section 4.1(c) above as provided therein, Purchaser shall give Seller notice
thereof so that Seller shall have an opportunity to cure such failure by making
available such items. In the event Seller does not make available such Seller’s
Due Diligence Materials or items specified in Section 4.1(c) prior to the
expiration of the Due Diligence Period, Purchaser’s sole remedy shall be to
terminate this Agreement on or before the expiration of the Due Diligence
Period. In the event Purchaser does not so terminate this Agreement prior to the
expiration of the Due Diligence Period, Purchaser shall be deemed to have waived
such failure, however, such waiver shall in no event be deemed to waive any
right of Purchaser with respect to a breach by Seller of any express
representation or warranty made herein.

15



--------------------------------------------------------------------------------



 



          (f) Release and Indemnification. Purchaser shall, at its cost and
expense, repair any damage to the Property or any other property owned by a
Person other than Purchaser arising from or in connection with the Inspections,
and restore the Property or such other third-party property to the same
condition as existed in all material respects prior to such Inspections, or
replace the Property or such third-party property with property of the same
quality. Purchaser hereby releases the Seller Indemnitees from any Losses
incurred by any Purchaser Indemnitees arising from or in connection with the
Inspections, except to the extent resulting from Seller’s negligence or
intentional misconduct. Purchaser shall defend, indemnify and hold harmless the
Seller Indemnitees in accordance with Article XIV from and against any Losses
incurred by any Seller Indemnitees arising from or in connection with the
Inspections. This Section 4.1(f) shall survive the termination of this Agreement
and the Closing.
          (g) Compliance with Laws. Purchaser, at its own expense, shall comply
(and shall cause each of Purchaser’s Inspectors to comply) with all Applicable
Laws with respect to Purchaser’s inspections of the Property and with respect to
their activities on or about the Real Property including, without limitation,
those relating to health, safety, noise, environmental protection, waste
disposal, water and air quality, and worker occupational health and safety and
shall furnish to Seller reasonable evidence of such compliance upon request.
          (h) Insurance.

  (i)   With respect to any activities on or about the Real Property, Purchaser
shall, at its expense, maintain and furnish or cause Purchaser’s Inspectors to
maintain and furnish evidence of insurance naming Seller and Manager as
additional insureds thereunder, written through an insurance company licensed to
do business in the State of California having a rating of at least “A” by A.M.
Best Company, evidencing current worker’s compensation insurance meeting the
legally mandated limits of coverage as well as commercial general liability
insurance on an occurrence basis with coverage limits of not less than Two
Million Dollars ($2,000,000) combined single limit per occurrence for personal
liability (including bodily injury and death) and not less than One Million
Dollars ($1,000,000) per occurrence, and Two Million Dollars ($2,000,000)
general aggregate for property damage and with endorsements (copies to be
provided to Seller) providing that such coverages are primary and evidencing
contractual liability insurance that covers Purchaser’s indemnity obligations
under this Agreement.     (ii)   A properly completed certificate of insurance
executed by an authorized representative of the insurer or insurers or a
certified copy of the policy or policies, evidencing compliance with the above
requirements and providing that not less than thirty (30) days prior written
notice will be provided to Seller before any cancellation of coverage, shall be
delivered to Seller prior to entry upon the Real Property by Purchaser or any of
Purchaser’s

16



--------------------------------------------------------------------------------



 



      Inspectors. In any event, Purchaser shall cause Seller and Manager to be
named as additional insureds under all insurance coverages afforded Purchaser by
any and all of Purchaser’s Inspectors with respect to the performance of any
inspections.

          (i) Natural Hazard Disclosure. Purchaser hereby acknowledges that,
prior to the date of this Agreement, Seller has provided Purchaser with a
Natural Hazard Disclosure Report (the “California Natural Hazard Report”)
prepared by LGS Reports, Inc. Purchaser acknowledges and agrees that nothing
contained in the California Natural Hazard Report releases Purchaser from its
obligation to fully investigate and satisfy itself with the condition of the
Property during the Due Diligence Period, including, without limitation, whether
the Property is located in any California Natural Hazard Area. Purchaser further
acknowledges and agrees that the matters set forth in the California Natural
Hazard Report may change on or prior to the Closing and that Seller has no
obligation to update, modify or supplement the California Natural Hazard Report.
          (j) Existing Loan Assumption.

  (i)   Purchaser and Seller shall cooperate with each other and with Lender in
good faith and will otherwise use commercially reasonable efforts to obtain,
execute and deposit with Escrow Agent prior to Closing an assumption agreement
(the “Existing Loan Assumption Agreement”), upon commercially reasonable terms
and conditions and acceptable to Seller and Purchaser in their reasonable
discretion (provided, however, that the release described in clause (B) of the
next sentence shall not be subject to Purchaser’s approval, as long as such
release does not impose any obligations on Purchaser). The Existing Loan
Assumption Agreement shall provide (A) for the assumption by Purchaser of that
certain Promissory Note (the “Promissory Note”) in the original aggregate
principal amount of Forty-Two Million Dollars ($42,000,000) in favor of Wachovia
Bank, National Association (“Lender”), secured by that certain Deed of Trust,
Security Agreement, Assignment of Rents and Fixture Filing in favor of First
American Title Insurance Company, as trustee for the benefit of Lender, dated
February 23, 2007, and recorded on February 27, 2007, as Instrument No.
2007-I344231-00 in Reel J336, Image 0144 in the Official Records of the City and
County of San Francisco (the “Deed of Trust” and together with the Promissory
Note and all related loan documents, the “Existing Loan Documents”) and (B) for
the release of all obligations of Seller and its Affiliates accruing on and
after the Closing Date under the loan evidenced thereby (the “Existing Loan”)
(including, without limitation, the release of all of the obligations of Kimpton
Development Opportunity Fund, L.P., accruing on and after the Closing Date under
that Guaranty in favor of Lender dated February 23, 2007 (the “Guaranty”)).

17



--------------------------------------------------------------------------------



 



  (ii)   Purchaser shall comply with all reasonable requirements of Lender with
respect to such the Existing Loan Assumption Agreement, including, without
limitation, the provision of financial information for Purchaser and its
Affiliates and the provision of a guaranty to replace the Guaranty by an entity
acceptable to Lender. Purchaser and Seller shall each be responsible for the
payment of one-half of any and all costs and fees required by the Lender or
incurred by either Party (including the legal expenses of each Party) related to
such application for assumption including, without limitation, any loan
assumption fees; provided that neither Party shall be required to contribute
more than $50,000 in respect of such costs and fees incurred by the other Party.
    (iii)   Prior to Closing, Seller shall use commercially reasonable efforts
to cause Lender to deposit with Escrow Agent a beneficiary statement or other
evidence satisfactory to Purchaser in its reasonable discretion confirming the
remaining term of the Promissory Note to be assumed by Purchaser and the
aggregate principal indebtedness encumbering the Property outstanding as of the
first day of the month in which the Closing shall occur (the “Beneficiary
Statement”), which amount (the “Existing Loan Amount”) shall be credited against
the Purchase Price at Closing.

          (k) Ground Lease Condition. Promptly following the date of this
Agreement, Seller shall use diligent, good faith efforts to expeditiously
obtain, with Purchaser’s cooperation, (i) the written consent of the Ground
Lessor to Purchaser’s assumption of the Ground Lease, and (ii) an estoppel
certificate from the Ground Lessor indicating that the Ground Lease is in full
force and effect and neither party is in default thereunder.
          (l) Management Agreement Amendment. Prior to Closing, Purchaser or
Purchaser’s designee (which shall be an entity with a leasehold interest in the
Hotel) and Manager shall, and Seller shall cause Manager to, execute an
amendment to the Management Agreement containing the terms set forth in
Exhibit F attached hereto and such other terms as may be agreed by the parties
in a form agreed by the parties prior to the end of the Due Diligence Period
(the “Management Agreement Amendment”), which shall be effective upon Closing.
     Section 4.2. Title and Survey.
          (a) Preliminary Report and Existing Survey. Purchaser has received a
copy of the Preliminary Report, together with a copy of all documents referenced
therein obtained from the Title Company. In addition, Purchaser has received a
copy of the ALTA survey of the Real Property prepared by Tronoff Associates and
dated January 23, 2007 (the “Existing Survey”).
          (b) Permitted Exceptions. Purchaser shall accept title to the Property
at Closing subject to (1) all real estate taxes and assessments not due and
payable as of the Closing Date, (2) the matters disclosed as exception nos. 1
through 14 in the Preliminary Report and any other matters disclosed by the
Existing Survey, (3) all Tenant Leases, (4) any and all liens and

18



--------------------------------------------------------------------------------



 



encumbrances created by Purchaser, (5) any Additional Title Matters not objected
to by Purchaser pursuant to Section 4.2(c) and (6) the Ground Lease. The
foregoing items (1) through (6) are referred to collectively in this Agreement
as the “Permitted Exceptions”.
          (c) Additional Title Matters. If any updated preliminary title report,
title commitment or survey from time to time disclose any additional exceptions
to title or survey defects or other matters (“Additional Title Matters”) not
previously disclosed on the Preliminary Report or the Existing Survey, which
Additional Title Matters are not acceptable to Purchaser, then Purchaser shall
have the right to make objections to such Additional Title Matters (“Title
Objections”) within five (5) Business Days after receipt of such updated
preliminary title report, title commitment or survey (as the case may be). The
absence of a timely notice by Purchaser of Title Objections with respect to any
Additional Title Matters in accordance with the preceding sentence shall be
deemed to constitute Purchaser’s acceptance of such Additional Title Matters.
Within three (3) Business Days after receipt of any Title Objections (“Seller’s
Title Response Period”), Seller shall give Purchaser written notice (“Seller’s
Title Notice”) of whether it agrees to cure the Title Objections; provided that,
except as expressly set forth below, Seller shall have no obligation to cure any
Title Objections. Any Title Objections that Seller expressly agrees in writing
to cure shall be cured by Seller prior to Closing, and the cure of such Title
Objections shall be a condition precedent to Purchaser’s obligation to
consummate the Closing hereunder. Seller may cure any Title Objection by causing
the Title Company to waive or commit to insure over such Title Objection at any
time prior to Closing. If Seller does not agree in writing during Seller’s Title
Response Period to cure every Title Objection identified by Purchaser at or
prior to Closing, Seller shall not be obligated to cure such Title Objections,
and Purchaser’s sole recourse shall be to terminate this Agreement at or prior
to the later of (x) the expiration of the Due Diligence Period, or (y) two
(2) Business Days following the end of Seller’s Title Response Period (and if
Purchaser does not elect to terminate this Agreement within such period,
Purchaser shall be deemed to have withdrawn its Title Objections).
Notwithstanding the foregoing, Seller shall release or cause to be released (and
for purposes of clause (ii) below the term “release” shall also include bonding
off) (i) any mortgages, deeds of trust or other security interests (other than
documents evidencing or securing the Existing Loan), provided, however, such
liens may continue to encumber the Property at Closing if the Title Company is
willing to insure over such liens in a manner acceptable to Purchaser and such
liens are released promptly following the Closing; and (ii) any encumbrances
voluntarily created after the date hereof by Seller without Purchaser’s prior
consent in breach of this Agreement. Seller’s obligation to cause the release or
bonding-off of any such liens and encumbrances pursuant to the immediately
preceding sentence shall survive Closing.
          (d) Extension of Closing Date. If Seller is unable to cure any Title
Objection(s) prior to Closing, Seller shall have the right to postpone the
Closing and extend the Closing Date for up to thirty (30) days by providing
written notice to Purchaser no later than three (3) Business Days prior to the
originally scheduled Closing Date.

19



--------------------------------------------------------------------------------



 



ARTICLE V
SELLER’S REPRESENTATIONS AND WARRANTIES
     Section 5.1. Representations and Warranties. To induce Purchaser to enter
into this Agreement and to consummate the transaction contemplated herein,
Seller hereby makes the representations and warranties in this Section 5.1,
subject to the limitations set forth in Sections 5.2, 5.4 and 5.5.
          (a) Organization and Power. Seller is duly formed and validly existing
in the State of California and duly qualified to do business in the State of
California and has all requisite power and authority to own and operate the
Property and the Hotel as currently owned and operated.
          (b) Authority and Binding Obligation. (i) Seller has full power and
authority to execute and deliver this Agreement and all documents now or
hereafter to be executed and delivered by Seller under this Agreement, and to
perform all obligations arising under this Agreement and such other documents,
(ii) the execution by the undersigned on behalf of Seller, and the delivery and
performance of this Agreement by Seller has been duly and validly authorized by
all necessary action on the part of Seller, and (iii) this Agreement, the Seller
Closing Documents and such other documents now or hereafter to be executed and
delivered by Seller under this Agreement, when executed and delivered, will each
constitute the legal, valid and binding obligations of Seller enforceable
against Seller in accordance with their respective terms, except to the extent
Purchaser itself is in default hereunder.
          (c) Consents and Approvals; No Conflicts. Subject to the recordation
of any Closing Documents as appropriate, and except as disclosed in
Schedule 5.1(c), (i) no filing with, and no permit, authorization, consent or
approval of, any Governmental Authority or other Person is necessary for the
consummation by Seller of the transaction contemplated by this Agreement, and
(ii) neither the execution and delivery of this Agreement by Seller, nor the
consummation by Seller of the transaction contemplated under this Agreement, nor
compliance by Seller with any of the terms of this Agreement will: (A) violate
any provision of Seller’s organizational or governing documents; (B) violate any
Applicable Law to which Seller is subject; (C) result in a violation or breach
of, or constitute a default under any of the Contracts, except to the extent
such violation, breach or default would not have a material adverse effect on
the ownership or operation of the Hotel or (D) result in the creation or
imposition of any lien or encumbrance on the Property or any portion thereof.
          (d) Title to Personal Property. Except as set forth in
Schedule 5.1(d), Seller has good and valid title to all tangible Personal
Property (other than the Excluded Property), which in each case shall be free
and clear of all liens and encumbrances as of the Closing.
          (e) Condemnation. Seller has not received any written notice of any
pending condemnation or other proceedings in eminent domain.
          (f) Compliance with Applicable Law and Environmental Laws. Except as
set forth in Schedule 5.1(f), Seller has not received any written notice of any
claims, complaints,

20



--------------------------------------------------------------------------------



 



notices, correspondence or written notice of any violation of any Applicable Law
with respect to the Hotel or the Property which has not been cured or dismissed.
Except as set forth in Schedule 5.1(f) or disclosed by any of Purchaser’s
Inspections, any of Seller’s Due Diligence Materials or the Environmental
Report, (i) to Seller’s Knowledge the Hotel and Property have been and continue
to be owned and operated in compliance with all Environmental Laws; (ii) Seller
has not received any claims, complaints, notices, correspondence or requests for
information from any governmental authority with respect to any violation or
alleged violation of any Environmental Laws, any releases of Hazardous
Substances or with respect to any corrective or remedial action for or cleanup
of the Hotel or the Property any portion thereof; (iii) to Seller’s Knowledge,
Seller has not transported, disposed of or treated, or arranged for the
transportation, disposal or treatment of, any Hazardous Substances to or from
the Hotel or the Property in violation of Environmental Laws; (iv) no written
notification of a release or discharge of a Hazardous Substance has been field
by or on behalf of, or received by, Seller with respect to the Hotel or the
Property; (v) to Seller’s Knowledge, there are no underground storage tanks, at,
in, under or about the Hotel or Property and seller has not removed or installed
any underground storage from the Hotel or the Property; and (vi) to Seller’s
Knowledge, no asbestos, polychlorinated biphenyls or urea formaldehyde is or has
been present at the Hotel or the Property in violation of Environmental Laws.
          (g) Litigation. (i) To Seller’s Knowledge, except as set forth in
Schedule 5.1(g), there are no legal suits or arbitrations pending against
Seller, and (ii) Seller has not (a) been served with any filing in any
litigation, arbitration or administrative proceeding with respect to the
Property or the Hotel in which Seller is a named party, or (b) received written
notice of any charge or complaint from any Governmental Authority or other
Person pursuant to any administrative, arbitration or similar proceeding with
respect to the Hotel which has not been settled or dismissed.
          (h) Employees. Except as set forth in Schedule 5.1(h), there are no
(i) collective bargaining agreements with any labor union with respect to the
Employees or the Property or the Hotel, (ii) written employment or compensation
agreements with any of the Employees (other than written employment offers made
by Seller, Manager or an Affiliate of Manager that (x) provide for at-will
employment with no more than two weeks’ notice of termination required and
(y) do not include any other binding terms or conditions of employment except
for starting compensation terms) (“Employment Agreements”), or (iii) Employee
Plans.
          (i) Tenant Leases. Schedule 5.1(i) sets forth a correct and complete
list of the Tenant Leases for the Hotel, and Seller has made available to
Purchaser a true and complete copy of the Tenant Leases (including all
amendments, modifications and other agreements with respect thereto). Except as
set forth in Schedule 5.1(i), Seller has neither given nor received any written
notice of any breach or default under any of the Tenant Leases which has not
been cured.
          (j) Contracts. Schedule 5.1(j) sets forth a correct and complete list
of all material (i.e., for an amount in excess of $10,000 in any year) Contracts
(other than purchase orders), and Seller has made available to Purchaser a true
and complete copy of each of such Contracts (including all amendments,
modifications and other agreements with respect thereto). Except as set forth on
Schedule 5.1(j), Seller has neither given nor received any written notice of any
breach or default under any such Contracts which has not been cured.

21



--------------------------------------------------------------------------------



 



          (k) Management Agreement. Seller has made available to Purchaser a
true and complete copy of the Management Agreement (including all amendments,
modifications and other agreements with respect thereto). The Management
Agreement is in full force and effect, and Seller has neither given nor received
any notice of any breach or default under the Management Agreement which has not
been cured. To Seller’s knowledge, neither Seller nor Manager has asserted any
right of rescission, set-off, counterclaim or defense with respect to the
Management Agreement.
          (l) Finders and Purchase/Sale Brokers. Except with respect to Jones
Lang LaSalle (“Broker”), which will be compensated solely by Seller pursuant to
a separate agreement between them, Seller has not dealt with any Person who has
acted, directly or indirectly, as a broker, finder, financial adviser or in such
other capacity for or on behalf of Seller in connection with the transaction
contemplated by this Agreement in a manner which would entitle such Person to
any fee or commission in connection with this Agreement or the transaction
contemplated in this Agreement.
          (m) Foreign Person. Seller is a “United States person” (as defined in
Section 7701(a)(30)(B) or (C) of the Code) for the purposes of the provisions of
Section 1445(a) of the Code.
          (n) Patriot Act. Neither Seller nor any controlling beneficial owner
of Seller: (i) is listed on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, Department of
the Treasury (“OFAC”) pursuant to Executive Order No. 133224, 66 Fed. Reg. 49079
(September 25, 2001) (the “Order”) and/or on any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of OFAC or pursuant to any other applicable orders (such lists are collectively
referred to as the “Lists”); (ii) is a person or entity who has been determined
by competent authority to be subject to the prohibitions contained in the
Orders; or (iii) is owned or controlled by, or acts for or on behalf of, any
person or entity on the Lists or any other person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Order.
          (o) Ground Lease. Seller has made available to Purchaser a true and
complete copy of the Ground Lease (including all amendments, modifications and
other agreements with respect thereto). The Ground Lease is in full force and
effect, and Seller has neither given nor received any notice of any breach or
default under the Ground Lease which has not been cured. To Seller’s knowledge,
neither Seller nor Ground Lessor has asserted any right of rescission, set-off,
counterclaim or defense with respect to the Ground Lease.
          (p) Existing Loan Documents. Schedule 5.1(p) contains a complete list
of the Existing Loan Documents. Seller has made available to Purchaser a true
and complete copy of the Existing Loan Documents (including all amendments,
modifications and other agreements with respect thereto). The Existing Loan
Documents are in full force and effect, and Seller has neither given nor
received any notice of any breach or default under the Existing Loan Documents
which has not been cured.
          (q) Hotel Operating Statements. To Seller’s Knowledge, the operating
statements of the Hotel provided to Purchaser: (i) fairly present in all
material respects the

22



--------------------------------------------------------------------------------



 



financial condition of the Hotel as of the date thereof and the results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby and are free of material error or
omission, except as otherwise expressly noted therein; and (ii) show all
material indebtedness and other liabilities, direct or contingent, of the Hotel
as of the date thereof that are required by GAAP to be reflected thereon,
including liabilities for taxes, material commitments and indebtedness.
     Section 5.2. Amendment to Schedules. Notwithstanding anything to the
contrary in this Agreement, promptly upon Seller obtaining Knowledge that a
representation made in this Agreement by Seller is untrue or inaccurate in any
material respect, Seller shall have the right to amend and supplement the
foregoing representations and the related schedules to this Agreement from time
to time by providing a written copy of such amendment or supplement to Purchaser
not later than two (2) Business Days before the Closing Date (any such amendment
or supplement provided to Purchase not later than two (2) Business Days before
the expiration of the Due Diligence Period shall be deemed an “Amendment
Notice”); provided, however, that it will remain a condition of Purchaser’s
obligations hereunder that Seller’s representations and warranties as stated
herein (as amended or modified by any Amendment Notice shall remain true and
correct in all material respects as of the date of the Closing and any amendment
or supplement to the schedules to this Agreement not made pursuant to an
Amendment Notice shall not be considered for the purposes of determining whether
the Purchaser Closing Conditions have been satisfied under Section 8.2 or
Purchaser’s remedies under Section 12.1 of this Agreement, but shall have effect
only for the purposes of limiting the defense and indemnification obligations of
Seller for the inaccuracy or untruth of the representation or warranty qualified
by such amendment or supplement, if Purchaser proceeds to Closing.
     Section 5.3. Limitation of Seller’s Representations and Warranties. The
representations and warranties of Seller in this Agreement and in any document
to be delivered at Closing to Purchaser pursuant to this Agreement are the sole
representations and warranties of Seller with respect to the transaction
contemplated by this Agreement. Seller makes no representation or warranty other
than those set forth herein and therein, and, except for the warranties and
representations set forth herein and therein, the sale of the Property is made
on an “as-is, where-is” basis, without warranty.
     Section 5.4. Effect of Purchaser’s Knowledge. If Purchaser has Knowledge
prior to Closing of the inaccuracy of any representation or warranty made by
Seller in this Agreement and Purchaser nevertheless elects to close this
transaction, such representation or warranty by Seller with respect to such
matter shall be deemed to be modified to reflect such Purchaser’s Knowledge.
     Section 5.5. Property Condition.
          (a) Disclaimer. Except for Seller’s express representations and
warranties under this Agreement (or any document, affidavit or certificate
executed or delivered in connection herewith) (collectively, the “Express
Representations”), Seller hereby specifically disclaims any warranty, guaranty,
or representation, oral or written; past, present or future, of, as to, or
concerning (i) the nature and condition of the Property, including but not by
way of limitation, the water, soil, geology and the suitability thereof, for any
and all activities and uses

23



--------------------------------------------------------------------------------



 



which Purchaser may elect to conduct thereon, income to be derived therefrom or
expenses to be incurred with respect thereto, or any obligations or any other
matter or thing relating to or affecting the same; (ii) the manner of
construction and condition and state of repair or lack of repair of any
improvements located thereon; (iii) the nature and extent of any easement,
right-of-way, lien, encumbrance or license reservation; and (iv) the compliance
of the Property or the operation of the Property with any laws, rules,
ordinances, or regulations of any government or other body. EXCEPT FOR THE
EXPRESS REPRESENTATIONS, IN CONNECTION WITH THE CONVEYANCE OF THE PROPERTY AS
PROVIDED FOR HEREIN, SELLER HAS NOT MADE AND DOES NOT MAKE, ANY REPRESENTATIONS,
WARRANTIES OR COVENANTS OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, WITH RESPECT TO THE QUALITY OR CONDITION OF THE PROPERTY, THE
SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER
MAY CONDUCT THEREON, COMPLIANCE BY THE PROPERTY WITH ANY LAWS, RULES, ORDINANCES
OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR HABITABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND SPECIFICALLY, SELLER
DOES NOT MAKE ANY REPRESENTATIONS REGARDING HAZARDOUS WASTE, AS DEFINED BY THE
LAWS OF THE STATE IN WHICH THE HOTEL IS LOCATED AND ANY REGULATIONS ADOPTED
PURSUANT THERETO OR THE U. S. ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40
C.F.R., PART 261, OR THE DISPOSAL OF ANY HAZARDOUS WASTE OR ANY OTHER HAZARDOUS
OR TOXIC SUBSTANCES IN OR ON THE PROPERTY. Except for the Express
Representations, Purchaser agrees to accept the Property at closing with the
Property being in its present AS IS condition WITH ALL FAULTS.
          (b) Property Condition. PURCHASER ACKNOWLEDGES AND AGREES THAT EITHER
PURCHASER IS, OR HAS ENGAGED AND IS RELYING ON PERSONS WHO ARE, EXPERIENCED IN
THE OWNERSHIP, DEVELOPMENT AND/OR OPERATION OF PROPERTIES SIMILAR TO THE
PROPERTY AND THAT PURCHASER PRIOR TO THE CLOSING WILL HAVE INSPECTED THE
PROPERTY OR CAUSED THE PROPERTY TO BE INSPECTED TO ITS SATISFACTION AND IS
QUALIFIED TO MAKE SUCH INSPECTION. PURCHASER ACKNOWLEDGES THAT IT IS FULLY
RELYING ON PURCHASER’S (OR PURCHASER’S REPRESENTATIVES’) INSPECTIONS OF THE
PROPERTY AND EXCEPT FOR THE EXPRESS REPRESENTATIONS, NOT UPON ANY STATEMENT
(ORAL OR WRITTEN) WHICH MAY HAVE BEEN MADE OR MAY BE MADE (OR PURPORTEDLY MADE)
BY SELLER OR ANY OF ITS REPRESENTATIVES. PURCHASER ACKNOWLEDGES THAT PURCHASER
HAS (OR PURCHASER’S REPRESENTATIVES HAD), OR PRIOR TO THE CLOSING WILL HAVE,
THOROUGHLY INSPECTED AND EXAMINED THE PROPERTY TO THE EXTENT DEEMED NECESSARY BY
PURCHASER IN ORDER TO ENABLE PURCHASER TO EVALUATE THE CONDITION OF THE PROPERTY
AND ALL OTHER ASPECTS OF THE PROPERTY (INCLUDING, BUT NOT LIMITED TO, THE
ENVIRONMENTAL CONDITION OF THE PROPERTY); AND PURCHASER ACKNOWLEDGES THAT
PURCHASER IS RELYING SOLELY UPON ITS OWN (OR ITS REPRESENTATIVES’) INSPECTION,
EXAMINATION AND EVALUATION OF THE PROPERTY, EXCEPT FOR THE EXPRESS
REPRESENTATIONS. EXCEPT FOR THE EXPRESS REPRESENTATIONS, PURCHASER HEREBY
EXPRESSLY ASSUMES ALL RISKS, LIABILITIES, CLAIMS, DAMAGES AND

24



--------------------------------------------------------------------------------



 



COSTS (AND AGREES THAT SELLER SHALL NOT BE LIABLE FOR ANY SPECIAL, DIRECT,
INDIRECT, CONSEQUENTIAL OR OTHER DAMAGES) RESULTING OR ARISING FROM OR RELATED
TO THE OWNERSHIP, USE, CONDITION, LOCATION, MAINTENANCE, REPAIR OR OPERATION OF
THE PROPERTY ARISING OR ACCRUING FROM AND AFTER THE DATE OF CLOSING. PURCHASER
EXPRESSLY WAIVES (TO THE EXTENT ALLOWED BY APPLICABLE LAW) ANY CLAIMS UNDER
FEDERAL, STATE OR OTHER LAW THAT PURCHASER MIGHT OTHERWISE HAVE AGAINST SELLER
RELATING TO THE USE, CHARACTERISTICS OR CONDITION OF THE PROPERTY EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED BY THIS AGREEMENT. ANY REPAIRS PAID FOR BY SELLER
PURSUANT TO THIS AGREEMENT, IF ANY, SHALL BE DONE WITHOUT ANY WARRANTY OR
REPRESENTATION BY SELLER, AND SELLER HEREBY EXPRESSLY DISCLAIMS ANY WARRANTY OR
REPRESENTATION OF ANY KIND IN CONNECTION WITH SUCH REPAIRS.
          (c) Environmental Status. Without limiting the foregoing, Purchaser
acknowledges that it has had or will have an opportunity to become familiar with
the environmental status of the Real Property and that Purchaser shall make its
own evaluation of and business decision regarding the foregoing, without any
representation or warranty by Seller or any of its Affiliates. Notwithstanding
any indemnification obligation of Seller under this Agreement, Purchaser does
hereby forever release and discharge the Seller Indemnitees from any and all
Environmental Claims and Environmental Liabilities, whether now known or unknown
to Purchaser; provided, however, that such release and discharge shall not apply
to any indemnification obligation of Seller under this Agreement, to the extent
resulting from a breach of Seller’s representation or warranty set forth in
Section 5.1(f).
          (d) Purchaser further agrees and acknowledges that, in giving the
foregoing waivers and releases, it has with its legal counsel, considered any
statute or other law that might apply to and limit the effect of Purchaser’s
waiver and release herein and hereby knowingly waives the benefits of any such
law and intends that it not be applicable here, including, but not limited to
the provisions of California Civil Code Section 1542, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

                  /s/ TCF       Purchaser’s Initials           

          (e) This Section 5.5 shall survive the Closing.

25



--------------------------------------------------------------------------------



 



ARTICLE VI
PURCHASER’S REPRESENTATIONS AND WARRANTIES
     Section 6.1. Representations and Warranties. To induce Seller to enter into
this Agreement and to consummate the transaction contemplated hereby, Purchaser
hereby makes the representations and warranties in this Section 6.1.
          (a) Organization and Power. Purchaser is duly incorporated or formed
(as the case may be), validly existing and in good standing in the jurisdiction
of its formation or organization, and has all requisite power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted.
          (b) Authority and Binding Obligation. (i) Purchaser has full power and
authority to execute and deliver this Agreement and all documents now or
hereafter to be executed and delivered by Purchaser under this Agreement, and to
perform all obligations arising under this Agreement and such other documents,
(ii) the execution by the undersigned on behalf of Purchaser, and the delivery
and performance of this Agreement by Purchaser has been duly and validly
authorized by all necessary action on the part of Purchaser, and (iii) this
Agreement, the Purchaser Closing Documents and such other documents now or
hereafter to be executed and delivered by Purchaser under this Agreement, when
executed and delivered, will each constitute the legal, valid and binding
obligations of Purchaser enforceable against Purchaser in accordance with its
terms, except to the extent Seller itself is in default hereunder.
          (c) Consents and Approvals; No Conflicts. (i) Except in connection
with the transfer of the Licenses and Permits, no filing with, and no permit,
authorization, consent or approval of, any Governmental Authority or other
Person is necessary for the consummation by Purchaser of its obligations under
this Agreement, and (ii) neither the execution and delivery of this Agreement by
Purchaser, nor the consummation by Purchaser of the transaction contemplated
under this Agreement, nor compliance by Purchaser with any of the terms of this
Agreement will: (A) violate any provision of the organizational or governing
documents of Purchaser; (B) violate any Applicable Law to which Purchaser is
subject; or (C) result in a violation or breach of or constitute a default under
any contract, agreement or other instrument or obligation to which Purchaser is
a party or by which Purchaser is bound, except to the extent such violation,
breach or default would not have a material adverse effect on the Purchaser’s
ability to consummate the transactions contemplated hereby or Purchaser’s
ownership or operation of the Hotel from and after the Closing.
          (d) Finders and Investment Brokers. Except with respect to Broker in
connection with the purchase transaction, neither Purchaser nor any of its
Affiliates has dealt with any Person who has acted, directly or indirectly, as a
broker, finder, financial adviser or in such other capacity for or on behalf of
Purchaser or its Affiliates in connection with the transaction contemplated by
this Agreement in any manner which would entitle such Person to any fee or
commission by, through or under Purchaser or any of its Affiliates in connection
with this Agreement or the transaction contemplated in this Agreement.

26



--------------------------------------------------------------------------------



 



          (e) Patriot Act. Neither Purchaser nor any controlling beneficial
owner of Purchaser: (i) is listed on the Specially Designated Nationals and
Blocked Persons List maintained by OFAC pursuant to the Order and/or on any
other Lists; (ii) is a person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Orders; or (iii) is
owned or controlled by, or acts for or on behalf of, any person or entity on the
Lists or any other person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Order.
     Section 6.2. Effect of Seller’s Knowledge. If Seller has Knowledge prior to
Closing of the inaccuracy of any representation or warranty made by Purchaser in
this Agreement and Seller nevertheless elects to close this transaction, such
representation or warranty by Purchaser with respect to such matter shall be
deemed to be modified to reflect such Seller’s Knowledge.
ARTICLE VII
COVENANTS
     Section 7.1. Confidentiality; Exclusivity.
          (a) Disclosure of Confidential Information; Public Announcements.
Seller and Purchaser shall keep confidential and not make any public
announcement or disclose to any Person the existence or any terms of this
Agreement, any information disclosed by the Inspections or in the Seller Due
Diligence Materials or any other documents, materials, data or other information
with respect to the Hotel which is not generally known to the public (the
“Confidential Information”). Notwithstanding the foregoing, Seller and Purchaser
shall be permitted to (i) disclose any Confidential Information to the extent
required by court order or under Applicable Law, or (ii) disclose any
Confidential Information to any Person on a “need-to-know” basis, such as their
respective shareholders, partners, members, trustees, beneficiaries, directors,
officers, employees, attorneys, consultants, engineers, surveyors, lenders,
investors, managers, franchisors and such other Persons whose assistance is
required to consummate the transactions contemplated in this Agreement or to
whom notice of this transaction may be required pursuant to the Contracts or
Applicable Law, or with whom communication may be required to accomplish the
assignment of the Licenses and Permits, the Contracts, the Ground Lease, the
Existing Loan or the Leases; provided, however, that Purchaser or Seller (as
applicable) shall, to the extent consistent with Applicable Law, (a) advise such
Person of the confidential nature of such Confidential Information, and (b) use
commercially reasonable efforts to cause such Person to maintain the
confidentiality of such information. However, after Closing, either Party may,
with the other Party’s consent (not to be unreasonably withheld, conditioned or
delayed), release a press notice relating to, or otherwise announce or disclose
the acquisition of, the Property. Notwithstanding the foregoing, if Purchaser
determines, after consultation with counsel, that it is required by Federal or
state securities laws or regulations to publicly disclose the existence or terms
of this Agreement, before or after Closing occurs, Purchaser shall allow Seller
a reasonable period of time, not to exceed two (2) Business Days, to review
Purchaser’s proposed disclosure in advance of Purchaser making such disclosure
but, for the avoidance of doubt, Purchaser shall be permitted to make such
disclosure and shall not be required to obtain the consent of Seller prior to
making such disclosure. This Section 7.1(a) shall survive Closing and the
termination of this Agreement.

27



--------------------------------------------------------------------------------



 



          (b) Return of Seller Due Diligence Materials. If this Agreement is
terminated, (i) Purchaser promptly shall destroy or return all Seller Due
Diligence Materials provided by Seller to Purchaser, and all copies and other
reproductions of the Seller Due Diligence Materials made by Purchaser and/or any
of its agents, and shall certify to Seller in writing that Purchaser has
destroyed or returned all such materials, and (ii) upon Seller’s request,
Purchaser shall promptly deliver to Seller copies of all third-party reports
prepared by or for Purchaser in connection with Purchaser’s inspections of the
Property if contractually permitted to do so and upon reimbursement by Seller of
Purchaser’s costs for such reports. This Section 7.1(b) shall survive the
termination of this Agreement.
          (c) Communication with Employees. Purchaser shall not, through its
employees, managers, agents, representatives investors, or any other Person,
directly or indirectly, initiate or pursue any communication with any Employees
or any Person representing any Employees involving any matter with respect to
the Hotel, the Employees, or this Agreement, or the transaction contemplated
hereunder, without the prior consent of Seller, which consent may be withheld in
Seller’s sole discretion, unless such communication is arranged by Seller.
Notwithstanding the foregoing, Purchaser shall have the right to interview each
of the General Manager, the Director of Sales and Marketing or such person in
charge of sales and marketing for the Hotel, the most senior F&B manager, the
revenue manager and the controller of the Hotel during the Due Diligence Period
in connection with the Inspections and thereafter, provided that Purchaser shall
have coordinated such communication through Seller and Seller has the right and
opportunity to be present during any such communication with the General
Manager, the Director of Sales and Marketing or such person in charge of sales
and marketing for the Hotel, the most senior F&B manager, the revenue manager or
controller of the Hotel or any other Employee.
     Section 7.2. Operation of the Hotel Prior to Closing.
          (a) Operation in Ordinary Course of Business. From the Effective Date
until the Closing or earlier termination of this Agreement, Seller shall use
commercially reasonable efforts to cause Manager to operate the Property and
Hotel in the Ordinary Course of Business, including, without limitation,
(i) maintaining all existing insurance coverages for the Hotel, (ii) maintaining
the inventories of Supplies, F&B and Retail Merchandise in the Ordinary Course
of Business, (iii) performing maintenance and repairs for the Property and Hotel
in the Ordinary Course of Business, and (iv) maintain all Licenses and Permits
in full force and effect; provided, however, that Seller shall be permitted to
inform vendors of the impending sale of the Hotel.
          (b) Contracts. From the Effective Date until the Closing or earlier
termination of this Agreement, Seller shall not (i) amend, modify, extend, renew
or terminate any existing Tenant Leases, material Contracts (i.e., for an amount
in excess of $10,000 in any year, and excluding purchase orders), Licenses and
Permits, the Ground Lease or the Management Agreement (except for the Management
Agreement Amendment to be agreed upon pursuant to Section 4.1(l)), in each case
without prior written notice to Purchaser, and further, after the expiration of
the Due Diligence Period, without Purchaser’s prior written consent which shall
not be unreasonably withheld, conditioned or delayed, except in the Ordinary
Course of Business, nor (ii) enter into any new Tenant Leases or Contracts
(other than purchase orders), unless such

28



--------------------------------------------------------------------------------



 



new Tenant Leases or Contracts are terminable by Purchaser, without any
termination fee, upon not more than thirty (30) days notice.
     Section 7.3. Licenses and Permits. Purchaser shall be responsible for
obtaining the transfer of all Licenses and Permits (to the extent transferable)
or the issuance of new Licenses and Permits. Purchaser, at its cost and expense,
shall submit all necessary applications and other materials to the appropriate
Governmental Authority and take such other actions required on the part of
Purchaser to effect the transfer of Licenses and Permits or issuance of new
licenses and permits as of the Closing. Seller shall use commercially reasonable
efforts (at no cost or expense to Seller, other than any de minimis cost or
expense or any cost or expense which Purchaser agrees in writing to reimburse)
to cooperate with Purchaser to cause the Licenses and Permits to be transferred
at Closing or new licenses and permits to be issued to Purchaser at Closing.
Notwithstanding anything to the contrary in this Section 7.3, Purchaser shall
not post any notices at the Hotel or publish any notices required for the
transfer of the Licenses and Permits or issuance of new licenses and permits
prior to the expiration of the Due Diligence Period.
     Section 7.4. Bookings. Purchaser shall honor all Bookings made prior to the
Closing Date for any period on or after the Closing Date; provided, however,
that from the Effective Date until the Closing or earlier termination of this
Agreement, Seller shall not make any Bookings for any period on or after the
Closing Date which are not in the Ordinary Course of Business without
Purchaser’s prior approval.
     Section 7.5. Tax Contests.
          (a) Taxable Period Terminating Prior to Closing Date. Seller shall
retain the right to commence, continue and settle any proceeding to contest any
Taxes for any taxable period which terminates prior to the Closing Date, and
shall be entitled to any refunds or abatements of Taxes awarded in such
proceedings for periods prior to the Closing Date.
          (b) Taxable Period Including the Closing Date. With Purchaser’s
consent, which shall not be unreasonably withheld, Seller shall have the right
to commence, continue and settle any proceeding to contest any Taxes for any
taxable period which includes the Closing Date. Notwithstanding the foregoing,
if Purchaser desires to contest any Taxes for such taxable period and Seller has
not then commenced any proceeding to contest any such Taxes for such taxable
period, Purchaser shall provide written notice requesting that Seller contest
such Taxes. If Seller desires to contest such Taxes, Seller shall provide
written notice to Purchaser within thirty (30) days after receipt of Purchaser’s
request confirming that Seller will contest such Taxes, in which case Seller
shall proceed to contest such Taxes, and Purchaser shall not have the right to
contest such Taxes. If Seller fails to provide such written notice confirming
that Seller will contest such Taxes within such thirty (30) day period,
Purchaser shall have the right to contest such Taxes. Any refunds or abatements
awarded in such proceedings shall be used first to reimburse the Party
contesting such Taxes for the reasonable costs and expenses incurred by such
Party in contesting such Taxes, and the remainder of such refunds or abatements
shall be prorated between Seller and Purchaser as of the Cut-Off Time, and the
Party receiving such refunds or abatements promptly shall pay such prorated
amount due to the other Party.

29



--------------------------------------------------------------------------------



 



          (c) Taxable Period Commencing On or After Closing Date. Purchaser
shall have the right to commence, continue and settle any proceedings to contest
Taxes for any taxable period which commences on or after the Closing Date, and
shall be entitled to any refunds or abatements of Taxes awarded in such
proceedings.
          (d) Cooperation. Seller and Purchaser shall use commercially
reasonable efforts to cooperate with the Party contesting the Taxes (at no
out-of-pocket cost or expense to the Party not contesting the Taxes other than
any de minimis cost or expense or any cost or expense which the requesting Party
agrees in writing to reimburse) and to execute and deliver any documents and
instruments reasonably requested by the Party contesting the Taxes in
furtherance of the contest of such Taxes.
     Section 7.6. Notices and Filings. Seller and Purchaser shall use
commercially reasonable efforts to cooperate with each other (at no
out-of-pocket cost or expense to the Party whose cooperation is requested, other
than any de minimis cost or expense or any cost or expense which the requesting
Party agrees in writing to reimburse) to provide any required written notice to
any Person under any Tenant Leases, Contracts, Licenses and Permits, and to
effect any registrations or filings with any Governmental Authority or other
Person, regarding the change in ownership or operation of the Hotel.
     Section 7.7. Further Assurances. From the date of this Agreement until the
Closing or termination of this Agreement, Seller and Purchaser shall use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate the transaction contemplated in this Agreement, including, without
limitation, (i) obtaining all necessary consents, approvals and authorizations
required to be obtained from any Governmental Authority or other Person under
this Agreement or Applicable Law, and (ii) effecting all registrations and
filings required under this Agreement or Applicable Law. After the Closing,
Seller and Purchaser shall use commercially reasonable efforts (at no cost or
expense to such Party, other than any de minimis cost or expense or any cost or
expense which the requesting Party agrees in writing to reimburse) to further
effect the transaction contemplated in this Agreement.
     Section 7.8. Employee Matters.
          (a) As of the date hereof, Seller is the employer of the Employees,
provided, however, prior to the Closing Date, Seller and Manager intend to
transition the employment of the Employees from Seller to Manager (or an
Affiliate of Manager) (“Employment Transition”). Commencing on the date on which
the Employment Transition occurs and continuing thereafter (including from and
after the Closing), Manager (or an Affiliate) as agent for Seller or Purchaser
(as applicable) will be the employer of the Employees. The pre-existing Employee
Plans will continue in effect with respect to the Employees after the Employment
Transition, and the Employees’ employment with Manager (or its Affiliate) shall
be at salaries, wages and/or other compensation and with benefits equivalent to
the salaries, wages and/or other compensation and benefits (including, without
limitation, sick leave, vacation, health insurance and other pension and welfare
benefits) that such Employees enjoy as of the day prior to the date of the
Employment Transition.

30



--------------------------------------------------------------------------------



 



          (b) Subject to this Section 7.8 and Section 10.1, (i) Seller shall
retain all liabilities and obligations in connection with (A) any employment
claims, charges or grievances by any Employees to the extent resulting from
events or occurrences prior to the Closing Date, and (B) Employee Plans, to the
extent of liabilities and obligations accruing prior to the Closing Date; and
(ii) Purchaser shall assume all liabilities and obligations in connection with
(A) any employment claims, charges or grievances by any Employees to the extent
resulting from events or occurrences on or after the Closing Date, and
(B) Employee Plans, to the extent of liabilities and obligations accruing on or
after the Closing Date.
     Section 7.9. Brokerage Commissions. Each Party agrees that should any claim
be made for brokerage commissions or finder’s fees by any broker or finder other
than the Broker (it being acknowledged and agreed that Seller is responsible for
any brokerage commission payable to Broker) by, through or on account of any
acts of said Party or its representatives, said Party will indemnify and hold
the other Party free and harmless from and against any and all loss, liability,
cost, damage and expense in connection therewith.
     Section 7.10. Re-Sale Number. At or prior to the Closing, Purchaser shall
have obtained a Seller’s Permit for the sale of goods held for resale from the
California State Board of Equalization. Commencing upon the expiration of the
Due Diligence Period, Purchaser shall diligently pursue issuance of the Seller’s
Permit. Seller shall cooperate with Purchaser’s efforts to obtain the Seller’s
Permit and shall not take actions which will likely delay or inhibit Purchaser
from obtaining the Seller’s Permit.
     Section 7.11. Independent Audit. From and after the date hereof until two
(2) years after the closing, Seller shall make the books and records for the
years ended December 31, 2009, 2008 and 2007 and interim periods as require by
the rules and regulations of the Securities and Exchange Commission (“SEC”) of
the Property/Seller available to Purchaser and Purchaser’s independent
accountants for inspection, copying and audit by Purchaser’s designated
accountants at the expense of the purchaser. Seller will provide the Purchaser’s
independent accountants with a management representation letter with respect to
the audited historical financial statements of the Property/Seller for the years
ended December 31, 2009, 2008, and 2007 and any unaudited interim period
required by the rules and regulations of the SEC. Seller shall provide Purchaser
with copies of, or access to, such factual information, accounting records and
financial information as may be reasonably requested by Purchaser or its
auditors, and in the possession or control of Seller, to enable Purchaser or its
affiliates to file reports or registration statements in compliance with the
rules and regulations of the SEC. This Section 8.1(e) shall survive the closing
for two (2) years.
     Section 7.12. Repairs. Seller shall use diligent efforts to complete the
repairs described in Schedule 5.1(f) to Purchaser’s reasonable satisfaction at
Seller’s expense prior to Closing; provided that if, despite the exercise of
diligent efforts, Seller is unable to complete such repairs by Closing (for
example, due to delays in the issuance of the necessary permits), Seller shall
enter into an escrow agreement at Closing with Purchaser and Escrow Agent in a
form reasonably agreed by Seller and Purchaser that provides for the Escrow
Agent to retain out of the Purchase Price following Closing the amount mutually
agreed by Purchaser and Seller as of the Closing Date to be required to complete
such repairs, which amount shall be disbursed to Purchaser as provided therein
to pay for the costs of completing such repairs (with any balance

31



--------------------------------------------------------------------------------



 



remaining after such repairs are completed and paid for returned to Seller).
This Section 7.12 shall survive the Closing.
     Section 7.13. Survival. The provisions of this Article VII survive the
Closing.
ARTICLE VIII
CONDITIONS PRECEDENT
     Section 8.1. Conditions Precedent to the Obligations of Both Seller and
Purchaser. Subject to Section 8.4, the respective obligations of Seller and
Purchaser to close the transaction contemplated under this Agreement are subject
to the satisfaction at or prior to the Closing Date of the following conditions
precedent (the “Mutual Closing Conditions”):
          (a) No preliminary or permanent injunction or other order, decree or
ruling shall have been issued by a court of competent jurisdiction or by any
Governmental Authority which would make illegal or invalid or otherwise prevent
the consummation of the transaction contemplated under this Agreement.
          (b) No Applicable Law shall have been enacted (or passed which upon
enactment) which would make illegal or invalid or otherwise prevent the
consummation of the transaction contemplated under this Agreement.
          (c) Lender, Purchaser and Seller shall have executed and delivered the
Existing Loan Assumption Agreement, which shall meet all requirements set forth
for the same in Section 4.1(j) (the “Existing Loan Assumption Condition”).
          (d) Ground Lease Condition. Ground Lessor shall have consented in
writing to the assumption of the Ground Lease, and provided an estoppel
certificate with respect to the Ground Lease, which shall meet all requirements
set forth for the same in Section 4.1(k) (the “Ground Lease Condition”).
     Section 8.2. Additional Conditions to Purchaser’s Obligations. Purchaser’s
obligations to close the transactions contemplated under this Agreement also are
subject to the satisfaction at or prior to Closing of the following conditions
precedent (together with any other Purchaser closing conditions expressly set
forth elsewhere in this Agreement, the “Purchaser Closing Conditions”):
          (a) Seller’s Deliveries. Seller shall have delivered to Purchaser or
deposited with Escrow Agent in the Closing Escrow for the benefit of Purchaser,
Seller’s or, where applicable, Manager’s signature to all of the Closing
Documents and other items set forth in Section 9.3 to which Seller or Manager,
as applicable, is a party.
          (b) Representations and Warranties. The representations and warranties
made by Seller in this Agreement (as the same may be updated pursuant to
Section 5.2 prior to the expiration of the Due Diligence Period) shall be true
and correct in all material respects as of the Closing as if first made on and
as of the Closing Date (except to the extent such representation or warranty is
made expressly as of another date).

32



--------------------------------------------------------------------------------



 



          (c) Covenants and Obligations. Seller shall have performed its
covenants and obligations under this Agreement in all material respects.
          (d) Title Policy. The Title Company shall have committed to issue an
owner’s title insurance policy to Purchaser (which may be in the form of a
mark-up of the Preliminary Report) in accordance with the Preliminary Report,
insuring Purchaser’s leasehold interest in the Real Property as of the Closing
Date, subject only to the Permitted Exceptions (the “Title Policy”).
The Purchaser Closing Conditions are for the benefit of Purchaser, and Purchaser
shall have the right to waive any of the Purchaser Closing Conditions at or
prior to Closing.
     Section 8.3. Additional Conditions to Seller’s Obligations. Seller’s
obligations to close the transactions contemplated under this Agreement are
subject to the satisfaction at or prior to Closing of the following conditions
precedent (together with any other Seller closing conditions expressly set forth
elsewhere in this Agreement, the “Seller Closing Conditions”):
          (a) Receipt of the Purchase Price. Purchaser shall have deposited with
the Escrow Agent the Purchase Price (as adjusted pursuant to Section 3.4) and
the Earnest Money and Seller has received from Escrow Agent confirmation that
Escrow Agent is prepared to release and pay the Purchase Price (as adjusted
pursuant to Section 3.4) and the Earnest Money to Seller in accordance with
Seller’s written instructions to Escrow Agent (provided that Seller may not
terminate this Agreement as a result of the failure of this closing condition if
Seller is in default under this Agreement pursuant to the terms of
Section 12.1).
          (b) Purchaser’s Deliveries. Purchaser shall have delivered to Seller
or deposited with Escrow Agent in the Closing Escrow for the benefit of Seller,
Purchaser’s signature to all of the Closing Documents and other items set forth
in Section 9.4 to which Purchaser is a party.
          (c) Representations and Warranties. The representations and warranties
made by Purchaser in this Agreement shall be true and correct in all material
respects as of the Closing as if first made on and as of the Closing Date
(except to the extent such representation or warranty is made expressly as of
another date).
          (d) Covenants and Obligations. Purchaser shall have performed its
covenants and obligations under this Agreement in all material respects.
          (e) Release from Existing Loan. Seller and its applicable Affiliates
shall have received from Lender a written release of such parties, the form and
substance of which shall be acceptable to Seller in its sole discretion, from
any and all further liability under or in connection with the Existing Loan and
the Existing Loan Documents on and after the earlier of the Closing Date and the
effective date of the Existing Loan Assumption Agreement, including, without
limitation, any and all further liability under or in connection with the
Guaranty.
The Seller Closing Conditions are for the benefit of Seller, and Seller shall
have the right to waive any of the Seller Closing Conditions at or prior to
Closing.

33



--------------------------------------------------------------------------------



 



     Section 8.4. Failure of Existing Loan Assumption Condition or Ground Lease
Condition. If either of the Existing Loan Assumption Condition or the Ground
Lease Condition has not been satisfied by the Closing Date, then either of
Purchaser or Seller shall have the right to extend the Closing Date for a period
of up to one hundred twenty (120) days to provide Seller and Purchaser the
opportunity to satisfy the Existing Loan Assumption Condition or the Ground
Lease Condition, as applicable. The parties hereby agree to use good faith
efforts to satisfy the Existing Loan Assumption Condition or the Ground Lease
Condition, as applicable, and to comply with all reasonable requests of the
Lender or Ground Lessor, as applicable, in connection therewith. If the Existing
Loan Assumption Condition or the Ground Lease Condition, as applicable, has not
been satisfied by the end of such one hundred twenty (120) day period, then the
provisions of Section 12.3 shall apply.
ARTICLE IX
CLOSING
     Section 9.1. Closing Date. The closing of the transaction contemplated
under this Agreement (the “Closing”) shall occur no later than 10:00 a.m.
Pacific time on January 12, 2011 (as such date may be postponed pursuant to a
specific provision of this Agreement, including without limitation,
Section 8.4), or such other date as agreed to in writing between Seller and
Purchaser (the date on which the Closing occurs is referred to herein as the
“Closing Date”). The Closing shall take place by exchange with the Escrow Agent
of the Closing Documents by overnight mail and other Closing deliveries by
electronic media, provided that if a mail Closing is impracticable, the Closing
shall occur at the offices of Seller’s counsel or such other place as agreed to
in writing between Seller and Purchaser.
     Section 9.2. Closing Escrow. The Closing shall take place by means of a
title company escrow (the “Closing Escrow”). On or prior to the Closing Date,
(i) each of Seller and Purchaser shall cause its counterpart to all of the
documents required to be delivered pursuant to this Agreement (the “Closing
Documents”) to be deposited with Escrow Agent; and (ii) Purchaser shall cause
the Purchase Price to be paid by Purchaser pursuant to Section 3.4 (as adjusted
pursuant to Section 3.4) to be deposited with Escrow Agent. At Closing, Escrow
Agent shall deliver the Closing Documents to Seller and Purchaser (as the case
may be), and the Purchase Price (as adjusted pursuant to Section 3.4) and the
Earnest Money shall be disbursed to Seller in accordance with the parties’
respective written instructions to Escrow Agent.
     Section 9.3. Seller’s Deliveries. At the Closing, Seller shall deliver or
cause to be delivered to Purchaser or deposited with the Title Company in the
Closing Escrow for the benefit of Purchaser all of the (i) documents, each of
which shall have been duly executed by Seller (and Ground Lessor, if applicable)
and acknowledged (if required), and (ii) other items, set forth in this
Section 9.3, as follows:
          (a) A certificate confirming that the condition in Section 8.2(b) is
satisfied as of the Closing;

34



--------------------------------------------------------------------------------



 



          (b) A Management Agreement Assignment and Assumption Agreement, in the
form of Exhibit A, assigning the Management Agreement to Purchaser, with the
assumption by Purchaser of the liabilities and obligations thereunder from and
after the Closing Date;
          (c) An assignment agreement or novation agreement satisfying the
Ground Lease Condition, duly executed by Ground Lessor and, if applicable,
Seller;
          (d) A Bill of Sale in the form of Exhibit B, transferring the FF&E,
Supplies, F&B and Retail Merchandise to Purchaser;
          (e) An Assignment and Assumption of Leases and Contracts in the form
of Exhibit C, assigning the Tenant Leases, Equipment Leases and Operating
Agreements to Purchaser, with the assumption by Purchaser of the liabilities and
obligations thereunder from and after the Closing Date;
          (f) A General Assignment and Assumption Agreement in the form of
Exhibit D, assigning the Bookings, Licenses and Permits and Intangible Property,
with the assumption by Purchaser of the liabilities and obligations accruing
thereunder from and after the Closing Date;
          (g) The Management Agreement Amendment duly executed by Manager;
          (h) The Existing Loan Assumption Agreement duly executed by Seller and
Lender;
          (i) The Beneficiary Statement duly executed by Lender;
          (j) Such agreements, affidavits, evidence of Seller’s organization,
authorization, power and authority, and other documents as may be reasonably
required by the Title Company from the Seller to issue the Title Policy;
          (k) A Preliminary Change of Ownership Report and any other required
real estate transfer tax declaration or similar documents required in connection
with any tax imposed by any Governmental Authority in connection with the
transaction contemplated hereunder;
          (l) A FIRPTA affidavit in the form set forth in the regulations under
Section 1445 of the Code and California Form 593, or any other corresponding
state form required;
          (m) To the extent the Personal Property includes any vehicles owned by
Seller, title to such vehicle, executed by Seller in such manner as is required
to convey ownership to Purchaser, and registration materials;
          (n) All security deposits, if any, together with interest accrued or
due thereon as may be required by law or agreement or otherwise, to the extent
not theretofore applied by Seller in accordance with the terms of the Leases;
          (o) To the extent not previously delivered to Purchaser, all originals
(or copies if originals are not available) of the Contracts, Licenses and
Permits, keys and lock combinations

35



--------------------------------------------------------------------------------



 



in Seller’s Possession, which shall be located at the Hotel on the Closing Date
and deemed to be delivered to Purchaser upon delivery of possession of the
Hotel; and
          (p) Such other documents and instruments as may be reasonably
requested by Purchaser in order to consummate or better effectuate the
transaction contemplated in this Agreement.
     Section 9.4. Purchaser’s Deliveries. At the Closing, Purchaser shall
deliver or cause to be delivered to Seller or deposited with Escrow Agent in the
Closing Escrow for the benefit of Seller all of the (i) documents, each of which
shall have been duly executed by Purchaser and acknowledged (if required), and
(ii) other items, set forth in this Section 9.4, as follows:
          (a) A certificate confirming that the condition in Section 8.3(c) is
satisfied as of the Closing;
          (b) The Purchase Price to be paid by Purchaser pursuant to Section 3.4
(as adjusted pursuant to such Section 3.4);
          (c) A counterpart of each of the documents and instruments to be
delivered by Seller, Manager (or Lender) under Section 9.3 which requires
execution by Purchaser, including but not limited to, the Management Agreement
Amendment, the Existing Loan Assumption Agreement and the assignment and
assumption of the Ground Lease or the novation agreement relating to the Ground
Lease (as applicable);
          (d) Any additional documents required to be executed by Purchaser
and/or any of its Affiliates in connection with the assumption of the Existing
Loan, including, without limitation, any guaranties; and
          (e) Such other documents and instruments as may be reasonably
requested by Seller or the Title Company in order to consummate or better
effectuate the transaction contemplated in this Agreement, including, but not
limited to, the “Seller’s Permit” described in Section 7.10.
     Section 9.5. Possession. Seller shall deliver the Property and possession
of the Hotel to Purchaser upon the Closing, subject to the Permitted Exceptions.
ARTICLE X
PRORATIONS; ACCOUNTS RECEIVABLE; TRANSACTION COSTS
     Section 10.1. Prorations. The items of revenue and expense with respect to
the Hotel set forth in this Section 10.1 shall be prorated between Seller and
Purchaser (the “Prorations”) as of 12:01 a.m. local time in the region in which
the Hotel is located on the Closing Date, or such other time expressly provided
in this Section 10.1 (the “Cut-Off Time”), so that the Closing Date is a day of
income and expense for Purchaser. Purchaser shall receive a credit for any items
of expense in this Section 10.1 to the extent the same are accrued or due and
payable but unpaid as of the Cut-Off Time in which case Purchaser shall be
obligated to pay such expense, and Seller shall receive a credit for any of the
items of expense in this Section 10.1 which have been

36



--------------------------------------------------------------------------------



 



paid prior to or at the Closing or will be paid by Seller after the Closing to
the extent such payment relates to any period of time after the Cut-Off Time.
Except as set forth below, all items of revenue and expense shall be determined
in accordance with GAAP and with the Tenth Revised Edition of the Uniform
Systems of Accounts for the Lodging Industry, as published by the American Hotel
and Motel Association.
          (a) Taxes. All Taxes, except as set forth in Section 10.3(b) below,
shall be prorated as of the Cut-Off Time between Purchaser and Seller. If the
amount of any such Taxes is not ascertainable on the Closing Date, the proration
for such Taxes shall be based on the tax rates set forth in the most recent
available bill and the latest assessed valuation of the Property; provided,
however, that after the Closing, Seller and Purchaser shall reprorate the Taxes
and pay any deficiency in the original proration to the other Party promptly
upon receipt of the actual bill for the relevant taxable period. Seller shall be
responsible for all delinquent Taxes and interest and penalties associated
therewith relating to Taxes due and payable for its period of ownership of the
Hotel.
          (b) Tenant Leases. Any rents and other amounts paid under the Tenant
Leases shall be prorated as of the Cut-Off Time between Purchaser and Seller.
Purchaser shall receive a credit for all security deposits held by Seller under
the Tenant Leases which are not transferred to Purchaser, and Purchaser
thereafter shall be obligated to refund or apply such deposits in accordance
with the terms of such Tenant Leases.
          (c) Contracts. Any amounts prepaid, accrued or due and payable under
the Management Agreement, the Ground Lease and the Contracts (other than for
utilities which proration is addressed separately in Section 10.1(e)), shall be
prorated as of the Cut-Off Time between Seller and Purchaser. Purchaser shall
receive a credit for all deposits held by Seller under the Contracts (together
with all interest required by Applicable Law or the Contract in question) which
are not transferred to Purchaser, and Purchaser thereafter shall be obligated to
refund or apply such deposits in accordance with the terms of such Contracts.
Seller shall receive a credit for all deposits made by Seller under the
Contracts (together with all interest thereon to the extent required by
Applicable Law or the Contract in question) which are transferred to Purchaser
or remain on deposit for the benefit of Purchaser.
          (d) Licenses and Permits. All amounts prepaid, accrued or due and
payable under any Licenses and Permits (other than for utilities which proration
is addressed separately in Section 10.1(e)) transferred to Purchaser shall be
prorated as of the Cut-Off Time between Seller and Purchaser. Seller shall
receive a credit for all deposits made by Seller under the Licenses and Permits
which are transferred to Purchaser or which remain on deposit for the benefit of
Purchaser.
          (e) Utilities. All utility services (including, without limitation,
electricity, gas, water and sewer) shall be prorated as of the Cut-Off Time
between Purchaser and Seller. To the extent practicable, readings shall be
obtained for all utilities as of the Cut-Off Time. If not practicable, the cost
of such utilities shall be prorated between Seller and Purchaser by estimating
such cost on the basis of the most recent bill for such service; provided,
however, that after the Closing, Seller and Purchaser shall reprorate the amount
for such utilities and pay any deficiency in the original proration to the other
Party promptly upon receipt of the actual bill for

37



--------------------------------------------------------------------------------



 



the relevant billing period. Seller shall receive a credit for all fuel stored
at the Hotel based on Seller’s cost for such fuel. Seller shall receive a credit
for all deposits transferred to Purchaser or which remain on deposit for the
benefit of Purchaser with respect to such utility contracts.
          (f) Compensation. All Compensation due to Employees shall be prorated
as of the Cut-Off Time, other than Accrued and Earned Vacation Pay and Earned
and Accrued Sick Pay, which shall be addressed in accordance with
Section 10.1(g) below.
          (g) Accrued and Earned Vacation and Sick Leave. Purchaser shall
receive a credit in an amount equal to (i) one hundred percent (100%) of the
Accrued and Earned Vacation Pay and (ii) fifty percent (50%) of the Accrued and
Earned Sick Pay as of the Cut-Off Time of all Employees. Purchaser shall be
responsible for the payment of such Accrued and Earned Vacation Pay and Accrued
and Earned Sick Pay to such Employees when payable in accordance with applicable
laws.
          (h) Deposits for Bookings. Purchaser shall receive a credit for all
prepaid deposits for Bookings scheduled for accommodations or events on or after
the Closing Date which Purchaser is obligated to honor pursuant to this
Agreement, except to the extent such deposits are transferred to Purchaser.
          (i) Restaurants and Bars. Seller shall close out the transactions in
the Hotel’s restaurants and bars and any banquets therein as of the regular
closing time for such restaurants and bars during the night in which the Cut-Off
Time occurs. All revenues and expenses of such restaurants and bars shall be
prorated as though the Cut-Off Time were as of the regular closing time.
Mini-bar revenues shall be divided equally between Seller and Purchaser for the
night during which the Cut-Off Time occurs.
          (j) Banquet and Meeting Room Revenues. Revenues from conferences,
receptions, meetings, and other functions occurring in any conference, banquet
or meeting rooms in the Hotel, or in any adjacent facilities owned or operated
by Seller, including usage charges and related taxes, cancellation charges, food
and beverage sales, valet parking charges, equipment rentals, and
telecommunications charges, shall be allocated between Seller and Purchaser,
based on when the function therein commenced, with (i) one-day functions
commencing prior to the Cut-Off Time being allocable to Seller, (ii) functions
commencing after the Cut-Off Time being allocable to Purchaser, and
(iii) multi-day functions being allocated between Seller and Purchaser according
to when the event commences and is scheduled to end, provided that multi-day
functions that are charged on a per diem basis shall be apportioned as one-day
functions in accordance with (i) above.
          (k) Vending Machines. Seller shall remove all monies from all vending
machines, laundry machines, pay telephones and other coin-operated equipment as
of the Cut-Off Time and shall retain all monies collected therefrom as of the
Cut-Off Time (and shall be responsible for and settle with the vendor as to all
commissions or royalties allocable thereto), and Purchaser shall be entitled to
any monies collected therefrom after the Cut-Off Time.
          (l) Trade Payables. Except to the extent an adjustment or proration is
made under another subsection of this Section 10.1, (i) Seller shall pay in full
prior to the Closing all

38



--------------------------------------------------------------------------------



 



amounts payable to vendors or other suppliers of goods or services to the Hotel
(the “Trade Payables”) which are due and payable as of the Closing Date for
which goods or services have been delivered to the Hotel prior to Closing, and
(ii) Purchaser shall receive a credit for the amount of such Trade Payables
which have accrued, but are not yet due and payable as of the Closing Date, and
Purchaser shall pay all such Trade Payables accrued as of the Closing Date when
such Trade Payables become due and payable up to the amount of such credit;
provided, however, Seller and Purchaser shall reprorate the amount of credit for
any Trade Payables and pay any deficiency in the original proration to the other
Party promptly upon receipt of the actual bill for such goods or services in
accordance with the provisions of Section 11.1 below. Seller shall receive a
credit for all advance payments or deposits made with respect to FF&E, Supplies,
F&B and Retail Merchandise that have been ordered, but not delivered to the
Hotel prior to the Closing Date, and Purchaser shall pay the amounts which
become due and payable for such FF&E, Supplies, F&B and Retail Merchandise which
were ordered prior to Closing.
          (m) Cash. Seller shall receive a credit for all cash on hand or on
deposit in any house bank at the Hotel which cash shall be transferred to
Purchaser at Closing.
          (n) Vouchers. Purchaser shall receive a credit for all valid
outstanding certificates, coupons, vouchers or other writings entitling the
holder or bearer thereof to a credit (whether in a specified dollar amount or
for a specified item, such as a room night or meal) to be applied against the
usual charge for rooms, meals and/or other goods or services at the Hotel issued
by Manager or Seller specifically with respect to the Hotel (collectively,
“Vouchers”), in an amount set forth in the following sentence; provided,
however, that Purchaser shall not receive a credit for any outstanding Voucher
issued by Manager (i) that may be redeemed at the Hotel or another hotel owned,
operated or managed by Manager or any of its Affiliates and (ii) for which
Purchaser is entitled to reimbursement from Manager under the Management
Agreement. Each Voucher shall be valued and credited at an amount equal to
(a) in the case of Vouchers reflected on the balance sheet of Seller, one
hundred percent (100%) of the amount reflected on the balance sheet with respect
to such Vouchers and (b) in the case of Vouchers not reflected on the balance
sheet of Seller, eighty percent (80%) of (i) face value, if issued in a
specified dollar amount, (ii) with respect to Vouchers issued for a free or
discounted room, fifty dollars ($50.00) per room night (or, if any payment is
required to be made with such Voucher, the amount (but not less than zero) by
which fifty dollars ($50.00) exceeds such required payment), and (iii) the
estimated cost of the applicable goods or services, if issued for food,
beverages, other merchandise or service, including any sales and other excise
taxes that Purchaser will be obligated to pay upon honoring such Vouchers. After
the Closing, Purchaser shall (a) honor all outstanding Vouchers and
(b) indemnify, defend and hold Seller harmless from and against all claims,
liabilities, costs and expenses arising out of the Vouchers from and after the
Closing Date.
          (o) Other Adjustments and Prorations. To the extent not inconsistent
with any of the foregoing, all other items of income and expense as are
customarily adjusted or prorated upon the sale and purchase of a hotel property
similar to the Hotel shall be adjusted and prorated between Seller and Purchaser
accordingly.

39



--------------------------------------------------------------------------------



 



     Section 10.2. Accounts Receivable.
          (a) Guest Ledger. At Closing, Seller shall receive a credit in an
amount equal to: (i) all amounts charged to the Guest Ledger for all room nights
up to (but not including) the night during which the Cut-Off Time occurs, and
(ii) one-half (1/2) of all amounts charged to the Guest Ledger for the room
night which includes the Cut-Off Time (other than any restaurant or bar charges
for such room night, which are otherwise prorated under Section 10.1(i)), and
Purchaser shall be entitled to retain all deposits made and amounts collected
for such Guest Ledger.
          (b) Accounts Receivable (Other than Guest Ledger and Other Amounts).
At Closing, Seller shall retain all Accounts Receivable (other than the Guest
Ledger and other amounts the proration of which is expressly addressed elsewhere
in this Article X) and Seller shall be entitled to continue to collect all such
Accounts Receivable.
          Section 10.3. Transaction Costs.
          (a) Seller’s Transaction Costs. In addition to the other costs and
expenses to be paid by Seller set forth elsewhere in this Agreement, Seller
shall pay for the following costs in connection with this transaction: (i) the
fees and expenses of its own attorneys and accountants; (ii) one-half of the
transfer taxes due and payable in connection with the assignment of the
Leasehold Interest; (iii) the fees and expenses of removing any Title Objections
that Seller elects to remove pursuant to Section 4.2(c); (iv) one-half of the
fees and expenses for the Escrow Agent; (v) one-half of any loan assumption fees
and costs pursuant to Section 4.1(j)(ii) herein; and (vi) one-half of any and
all costs and fees required by the Ground Lessor (except for Purchaser’s and
Seller’s legal expenses) related to the application for assignment and estoppel
certificate described in Section 4.1(k).
          (b) Purchaser’s Transaction Costs. In addition to the other costs and
expenses to be paid by Purchaser set forth elsewhere in this Agreement,
Purchaser shall pay for the following costs in connection with this transaction:
(i) the fees and expenses of its own attorneys and accountants; (ii) one-half of
the transfer taxes due and payable in connection with the conveyance of the Real
Property from Seller to Purchaser; (iii) the fees and expenses incurred by
Purchaser for Purchaser’s Inspectors or otherwise in connection with any
inspections; (iv) all costs and premiums for the Title Policy (including the
premium or cost of the “extended-ALTA” coverage (over the general exceptions)
portion and/or the cost of any endorsements to the Title Policy), (v) the cost
of any updated title report, title commitment or survey that Purchaser may elect
to obtain; (vi) any recording charges payable in connection with the assignment
of the Leasehold Interest; (vii) one-half of the fees and expenses for the
Escrow Agent; (viii) any sales taxes due and payable in connection with the
transfer of the Personal Property; (ix) one-half of any loan assumption fees and
costs pursuant to Section 4.1(j)(ii) herein; and (x) one-half of any and all
costs and fees required by the Ground Lessor (except for Purchaser’s and
Seller’s legal expenses) related to the application for assignment and estoppel
certificate described in Section 4.1(k).
          (c) Other Transaction Costs. All other transaction fees, costs and
expenses not expressly addressed in this Section 10.3 or elsewhere in this
Agreement shall be allocated

40



--------------------------------------------------------------------------------



 



between Seller and Purchaser in accordance with applicable local custom for
similar transactions.
          (d) Seller and Purchaser shall cooperate in good faith to obtain bulk
sales treatment of the transfer of the Personal Property contemplated by this
Agreement, to the greatest extent possible under the law applicable in the
jurisdiction in which the Property is located.
          (e) Seller and Purchaser specifically waive compliance with any
applicable provisions of the Uniform Commercial Code of California with respect
to bulk transfers, with any similar provision under any law applicable in the
jurisdiction in which the Property is located. Seller shall indemnify Purchaser
for any claims made by creditors under the applicable bulk sales laws relating
solely to any pre-Closing payment obligations of Seller to such creditors and
only in the amount of the payments due such creditors.
The provisions of this Article X shall survive the Closing.
ARTICLE XI
TRANSITION PROCEDURES
     Section 11.1. Settlement Statement. No later than three (3) Business Days
prior to Closing, Seller shall prepare a first draft proration worksheet setting
forth its determination of the adjustments and Prorations to the Purchase Price,
and promptly thereafter, Seller and Purchaser through their respective
employees, agents or representatives, jointly shall refine and revise such
proration worksheet and shall make such examinations, audits and inventories of
the Hotel as may be necessary to finalize the adjustments and Prorations to the
Purchase Price as set forth in Sections 10.1 and 10.2 or any other provisions of
this Agreement (including provisions related to the Existing Loan Amount). Based
upon such examinations, audits and inventories, Seller and Purchaser jointly
shall prepare prior to Closing a settlement statement (the “Settlement
Statement”), which shall set forth Seller’s and Purchaser’s best estimate of the
amounts of the items to be adjusted and prorated under this Agreement. The
Settlement Statement shall be approved and executed by Seller and Purchaser, and
shall be binding and conclusive on Seller and Purchaser with respect to the
items set forth in the Settlement Statement, provided that, if, at any time
within ninety (90) days after the Closing Date, either Seller or Purchaser
discovers any items which should have been included in the Settlement Statement
but were omitted therefrom or items which were incorrectly adjusted or prorated
therein, or has obtained accurate amounts for items that were prorated,
allocated or adjusted based upon estimates, such items shall be adjusted and
prorated in the same manner as if their existence or such error or accurate
amount had been known at the time of the preparation of the Settlement
Statement, and the Party in whose favor such original error or omission was made
shall refund such difference to the other Party promptly after the original
error or omission is discovered. To the extent permitted under Applicable Law,
Purchaser shall give Seller access to Purchaser’s books and records from and
after the Closing Date for the purpose of making the adjustments contemplated by
this Section 11.1. This Section 11.1 shall survive the Closing.
     Section 11.2. Safe Deposit Boxes. Prior to the Closing, Seller shall notify
all guests or customers who are then using a safe deposit box at the Hotel
advising them of the pending

41



--------------------------------------------------------------------------------



 



change in ownership and operation of the Hotel and requesting them to conduct an
inventory and verify the contents of such safe deposit box. All inventories by
such guests or customers shall be conducted under the joint supervision of
representatives of Seller and Purchaser. Upon such inventory and verification,
Seller shall deliver to Purchaser all keys, receipts and agreements for such
safe deposit box (and thereafter such safe deposit box shall deemed an
“Inventoried Safe Deposit Box”). If the Closing does not occur on the Closing
Date for any reason whatsoever, Purchaser immediately shall return all keys,
receipts and agreements to Seller for such Inventoried Safe Deposit Boxes. Upon
Closing, Seller shall deliver to Purchaser all keys in Seller’s Possession for
all safe deposit boxes not then in use, and a list of all safe deposit boxes
which are then in use, but not yet inventoried by the depositor (the
“Non-Inventoried Safe Deposit Boxes”), with the name and room number of such
depositor. After the Closing, Seller and Purchaser shall make appropriate
arrangements for guests and customers at the Hotel to inventory and verify the
contests of the Non-Inventoried Safe Deposit Boxes, and upon such inventory and
verification, Seller shall deliver to Purchaser all keys, receipt and agreements
for such safe deposit box (and such safe deposit box thereafter shall constitute
an Inventoried Safe Deposit Box). Purchaser shall be responsible for, and shall
indemnify the Seller Indemnitees from and against any Losses incurred with
respect to, any theft, loss or damage to the contents of any safe deposit box
from and after the time such safe deposit box is deemed an Inventoried Safe
Deposit Box pursuant to this Section 11.2. Seller shall be responsible for, and
shall indemnify the Purchaser Indemnitees from and against any Losses incurred,
with respect to, any theft, loss or damage to the contents of any safe deposit
box prior to the time such safe deposit box is deemed an Inventoried Safe
Deposit Box. This Section 11.2 shall survive the Closing.
     Section 11.3. Baggage. On the Closing Date, representatives of Seller and
Purchaser jointly shall make a written inventory of all baggage, boxes and
similar items checked in or left in the care of Seller at the Hotel, and Seller
shall deliver to Purchaser the keys to any secured area which such baggage and
other items are stored (the “Inventoried Baggage”). Purchaser shall be
responsible for, and shall indemnify the Seller Indemnitees from and against any
Losses incurred, with respect to any theft, loss or damage to any Inventoried
Baggage from and after the time of such inventory, and any other baggage, boxes
or similar items left in the care of Purchaser. Seller shall be responsible for,
and shall indemnify the Purchaser Indemnitees from and against any Losses
incurred, with respect to any theft, loss or damage to any Inventoried Baggage
prior to the time of such inventory, and any other baggage, boxes or similar
items left in the care of Seller. This Section 11.3 shall survive the Closing.
ARTICLE XII
DEFAULT; FAILURE OF CLOSING CONDITIONS
     Section 12.1. Seller’s Default. If (i) at any time prior to Closing, Seller
is in material default of any of its covenants or obligations under this
Agreement, which default is not caused by a Purchaser Default, or (ii) at
Closing, Seller has not satisfied the Purchaser Closing Conditions set forth in
Sections 8.2(a), (b) or (c) (each, a “Seller Default”), and Seller has not cured
such Seller Default within three (3) Business Days after Seller’s receipt of
written notice of such Seller Default from Purchaser, then Purchaser, as its
sole and exclusive remedies for such Seller Default, may elect to (A) terminate
this Agreement by written notice to Seller delivered prior to Closing, in which
case Escrow Agent shall promptly refund the Earnest Money

42



--------------------------------------------------------------------------------



 



to Purchaser upon Purchaser’s satisfaction of its obligations under
Section 7.1(b) and Seller shall pay Purchaser its Termination Costs (as
hereinafter defined) upon Purchaser’s written notice to Escrow Agent and Seller
that the same have become due, and the parties shall have no further rights or
liabilities under this Agreement except for those provisions which specifically
provide that they survive the termination of this Agreement; (B) waive the
default and proceed to Closing without any reduction in or setoff against the
Purchase Price; or (C) bring an action for specific performance. “Termination
Costs” shall mean those reasonable costs actually incurred by Purchaser in
connection with its investigation and efforts to purchase the Property,
including, without limitation, actual reasonable fees and costs of counsel and
consultants, all of which Termination Costs shall be evidenced by written
documentation reasonably acceptable to Seller, but in no event shall the
Termination Costs payable by Seller to Purchaser in connection with clause
(A) of this Section exceed $250,000. The provisions of this Section 12.1 shall
survive the termination of this Agreement.
     Section 12.2. Purchaser’s Default. If (i) Purchaser has not deposited the
Earnest Money within the time period provided in Section 3.3(a), (ii) at any
time prior to Closing, Purchaser is in material default of its covenants or
obligations under this Agreement, which default is not caused by a Seller
Default, or (iii) at Closing, Purchaser has not satisfied any one or more Seller
Closing Conditions to be satisfied by Purchaser at or prior to Closing (each, a
“Purchaser Default”), and Purchaser has not cured such Purchaser Default within
three (3) Business Days after Purchaser’s receipt of written notice of such
Purchaser Default from Seller, then Seller, as its sole and exclusive remedy,
may elect to terminate this Agreement by providing written notice to Purchaser,
in which case Purchaser shall cause Escrow Agent to disburse the Earnest Money
to Seller within two (2) Business Days after such termination, and Seller and
Purchaser shall have no further rights or obligations under this Agreement,
except those which expressly survive such termination. Purchaser’s obligation to
cause Escrow Agent to disburse the Earnest Money to Seller shall survive such
termination. The provisions of this Section 12.2 shall survive the termination
of this Agreement.
     SELLER AND PURCHASER AGREE THAT IF THIS AGREEMENT IS TERMINATED PURSUANT TO
THIS SECTION 12.2, THE DAMAGES THAT SELLER WOULD SUSTAIN AS A RESULT OF SUCH
TERMINATION WOULD BE DIFFICULT IF NOT IMPOSSIBLE TO ASCERTAIN. ACCORDINGLY,
SELLER AND PURCHASER AGREE THAT SELLER SHALL RETAIN THE EARNEST MONEY AS FULL
AND COMPLETE LIQUIDATED DAMAGES AND AS SELLER’S SOLE AND EXCLUSIVE REMEDY FOR
SUCH TERMINATION; PROVIDED, HOWEVER, THAT SELLER SHALL RETAIN ALL RIGHTS AND
REMEDIES UNDER THIS AGREEMENT WITH RESPECT TO THOSE OBLIGATIONS WHICH EXPRESSLY
SURVIVE SUCH TERMINATION. THE PAYMENT OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS
NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL
CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677.

                     
Seller’s Initials:
  /s/ JCM
 
      Purchaser’s Initials:   /s/ TCF
 
   

43



--------------------------------------------------------------------------------



 



     Section 12.3. Failure to Satisfy Certain Closing Conditions.
Notwithstanding the foregoing, but subject to the provision of Section 12.5, if
(i) the Mutual Closing Conditions set forth in Sections 8.1(a) and (b) have not
been satisfied or waived prior to Closing or (ii) the Existing Loan Assumption
Condition or the Ground Lease Condition has not been satisfied prior to the end
of the one hundred twenty (120) day period provided for in Section 8.4, then
Seller and Purchaser each shall have the right to terminate this Agreement by
providing written notice to the other Party (with a copy to Escrow Agent), in
which case Escrow Agent promptly shall refund the Earnest Money to Purchaser
following Purchaser’s satisfaction of its obligations under Section 7.1(b), and
Seller and Purchaser shall have no further rights or obligations under this
Agreement, except those which expressly survive such termination.
     Section 12.4. Waiver of Damages. In no event shall either Party be liable
to the other for consequential, punitive or exemplary damages, whatever the
nature of a breach by such breaching Party of its obligations under this
Agreement, and each Party hereby waives all claims for consequential, punitive
or exemplary damages it may have against the other Party (other than in
connection with an action or proceeding concerning the fraud or intentional
misconduct by the other Party).
     Section 12.5. Frustration of Closing Conditions.Neither Party may rely on
the failure of the conditions to their respective obligations to consummate the
purchase and sale contemplated hereby if such failure was caused by such Party’s
failure to act in good faith or to use its commercially reasonable efforts to
cause the Closing to occur.
ARTICLE XIII
CASUALTY; CONDEMNATION
     Section 13.1. Casualty.
          (a) Material Casualty. If the Property or any portion thereof is
damaged or destroyed by fire or any other casualty prior to Closing (a
“Casualty”), Seller shall give written notice of such Casualty to Purchaser
promptly after the occurrence of such Casualty. If the amount of the repair,
restoration or replacement required by a Casualty equals or exceeds Four Million
Dollars ($4,000,000) (a “Material Casualty”) and the Casualty was not caused by
Purchaser or Purchaser’s Inspectors, or their respective employees or agents,
then Purchaser shall have the right, in its sole discretion, to (i) terminate
this Agreement, in which case Escrow Agent shall refund the Earnest Money to
Purchaser upon Purchaser’s satisfaction of its obligations under Section 7.1(b),
and Seller and Purchaser shall have no further rights or obligations under this
Agreement, except those which expressly survive such termination, or
(ii) proceed to Closing, without terminating this Agreement, in which case
Seller shall (A) credit the amount of the applicable insurance deductible
against the Purchase Price, and (B) transfer and assign to Purchaser all of
Seller’s right, title and interest in and to all proceeds from all casualty and
lost profits insurance policies maintained by Seller with respect to the Hotel,
except those proceeds allocable to costs incurred by, and lost profits of,
Seller for the period prior to the Closing. Purchaser shall make an election
under this Section 13.1(a) by giving written notice to Seller on or before ten
(10) Business Days after Seller’s delivery to Purchaser of written notice of
such

44



--------------------------------------------------------------------------------



 



Casualty. If Purchaser fails to make an election under Section 13.1(a) within
such time period, Purchaser shall be conclusively deemed to have elected to
proceed to Closing pursuant to clause (ii) of this Section 13.1(a). If the
Closing is scheduled to occur within Purchaser’s ten (10) Business Day election
period, the Closing Date shall be extended until the date which is five
(5) Business Days after the expiration of such ten (10) Business Day election
period.
          (b) Non-Material Casualty. In the event of any (i) Casualty which is
not a Material Casualty, or (ii) Material Casualty which is caused by Purchaser
or Purchaser’s Inspectors, or their respective employees or agents, then
Purchaser shall not have the right to terminate this Agreement, but shall
proceed to Closing, in which case Seller shall (A) credit the amount of the
applicable insurance deductible against the Purchase Price (except if such
Casualty is caused by Purchaser or Purchaser’s Inspectors), and (B) transfer and
assign to Purchaser all of Seller’s right, title and interest in and to all
proceeds from all casualty and lost profits insurance policies maintained by
Seller with respect to the Hotel, except those proceeds allocable to costs
incurred by, and lost profits of, Seller for the period prior to the Closing.
Except if such Casualty is caused by Purchaser, Purchaser’s Inspectors, or their
respective employers or agents, if Seller does not maintain insurance covering
such Casualty, Purchaser shall receive a credit against the Purchase Price in
the amount of the repair, restoration or replacement required by such Casualty
as reasonably determined by Seller.
     Section 13.2. Condemnation.
          (a) Material Condemnation. If the event of any actual or threatened
condemnation or taking pursuant to the power of eminent domain of all or any
portion of the Real Property, or any proposed sale in lieu thereof (a
“Condemnation”), Seller shall give written notice of such Condemnation to
Purchaser as soon as possible after Seller receives notice of such Condemnation.
If the Condemnation (i) would result in the loss of more than five percent (5%)
of the Land or Improvements (computed on a square foot basis) or (ii) would
result in any material reduction or restriction in access to the Land or
Improvements or (iii) results in the termination of the Management Agreement (a
“Material Condemnation”), then Purchaser shall have the right, in its sole
discretion, to (A) terminate this Agreement, in which case Escrow Agent shall
refund the Earnest Money to Purchaser upon Purchaser’s satisfaction of its
obligations under Section 7.1(b) and Seller and Purchaser shall have no further
rights or obligations under this Agreement, except those which expressly survive
such termination, or (B) proceed to Closing, without terminating this Agreement,
in which case Seller shall assign to Purchaser all of Seller’s right, title and
interest in all proceeds and awards from such Condemnation. Purchaser shall make
an election under this Section 13.2(a) by giving written notice to Seller within
ten (10) Business Days after Seller’s delivery to Purchaser of written notice of
such Condemnation. If Purchaser fails to make an election under Section 13.2(a)
within such time period, Purchaser shall be conclusively deemed to have elected
to proceed to Closing pursuant to clause (B) of Section 13.2(a). If the Closing
Date is scheduled to occur within Purchaser’s ten (10) Business Day election
period, the Closing Date shall be extended until the tenth (10th) day after the
expiration of such ten (10) day election period.
          (b) Non-Material Condemnation. In the event of any Condemnation of any
Real Property other than a Material Condemnation, Purchaser shall not have the
right to terminate this Agreement, but shall proceed to Closing, in which case
Seller shall assign to

45



--------------------------------------------------------------------------------



 



Purchaser all of Seller’s right, title and interest in all proceeds and awards
from such Condemnation.
ARTICLE XIV
INDEMNIFICATION
     Section 14.1. Indemnification by Seller. Subject to the limitations set
forth in Sections 5.2, 5.3, 5.4, 14.3, 14.4, 14.5 and 14.6, Seller shall
indemnify the Purchaser Indemnitees from and against any Losses incurred
(i) after the Closing to the extent resulting from (a) any inaccuracy or untruth
of any representations or warranties made by Seller in this Agreement (as may be
updated as hereinabove provided), and (b) the breach by Seller of any of its
covenants or obligations under this Agreement which expressly survive the
Closing, (ii) after the termination of this Agreement to the extent resulting
from the breach by Seller of any of its covenants or obligations under this
Agreement which expressly survive such termination, (iii) events, contractual
obligations, acts or omissions of Seller that occur or accrue prior to Closing
in connection with the ownership of the Property, or (iv) damage to property or
injury to or death of any person or any claims for any debt or obligations
occurring on or about or in connection with the Property or any portion thereof
or with respect to the Property’s operations at any time or times prior to
Closing, but specifically excluding (w) any Losses caused by breaches of
covenants of Purchaser which, by the terms of this Agreement, survive Closing,
(x) any Losses consisting of liabilities or obligations for which Purchaser
received a credit at Closing, (y) any Losses consisting of contractual
liabilities or obligations which Purchaser expressly assumed at Closing and
(z) any Losses incurred in relation to the physical condition of the Property
(including without limitation, the environmental condition of the Real
Property).
     Section 14.2. Indemnification by Purchaser. In addition to the Purchaser
indemnities set forth elsewhere in this Agreement and subject to the limitations
set forth in Sections 6.2 and 14.3, 14.4 and 14.5, Purchaser shall indemnify the
Seller Indemnitees from and against any Losses incurred (i) after the Closing to
the extent resulting from (a) any inaccuracy or breach of any representations or
warranties made by Purchaser in this Agreement, or (b) the breach by Purchaser
of any of its covenants or obligations under this Agreement which expressly
survive the Closing, (ii) after the termination of this Agreement to the extent
resulting from the breach by Purchaser of any of its covenants or obligations
under this Agreement which expressly survive such termination, (iii) events,
contractual obligations, acts or omissions of Purchaser that occur or accrue
after Closing in connection with the ownership of the Property, or (iv) damage
to property or injury to or death of any person or any claims for any debt or
obligations occurring on or about or in connection with the Property or any
portion thereof or with respect to the Property’s operations at any time or
times after Closing.
     Section 14.3. Limitations on Indemnification Obligations.
          (a) Survival of Representations and Warranties. All indemnities,
covenants, representations and warranties of Seller and Purchaser under this
Agreement which expressly survive Closing shall survive the Closing for a period
commencing on the Closing Date and expiring at 5:00 p.m. (Pacific time) on the
date which is two hundred seventy (270) days after the Closing Date (the
“Survival Period”), except to the extent a notice of a claim thereunder is

46



--------------------------------------------------------------------------------



 



delivered within the Survival Period and the party asserting such claim
commences legal proceedings within one hundred eighty (180) days following the
delivery of such a notice, in which event the Survival Period shall be extended
pending the resolution of such legal proceeding.
          (b) Indemnification Deductible and Cap. Notwithstanding anything to
the contrary in this Agreement, Seller shall not be required to provide
indemnification to the Purchaser Indemnitees pursuant to Section 14.1 to the
extent that the aggregate amount of all Losses incurred by the Purchaser
Indemnitees for which Purchaser otherwise would be entitled to indemnification
(i) does not exceed an amount equal to Seventy Five Thousand and No/100 Dollars
($75,000.00) (the “Indemnification Deductible”), or if such Losses in the
aggregate exceed the Indemnification Deductible, Purchaser shall not be entitled
to defense or indemnification for any amount up to the Indemnification
Deductible, or (ii) exceeds Two Million and No/100 Dollars ($2,000,000.00) (the
”Indemnification Cap”).
          (c) Effect of Taxes and Insurance. The amount of any Losses for which
indemnification is provided to any Indemnitee under this Article XIV shall be
net of any tax benefits realized or insurance proceeds received by such
Indemnitee in connection with the Indemnification Claim.
     Section 14.4. Indemnification Procedures.
          (a) Notice of Indemnification Claim. If any of the Seller Indemnitees
or Purchaser Indemnitees (as the case may be) (each, an “Indemnitee”) is
entitled to indemnification under any provision in this Agreement (each, an
“Indemnification Claim”), the Party required to provide indemnification to such
Indemnitee (the “Indemnitor”) shall not be obligated to indemnify Indemnitee
unless and until such Indemnitee provides written notice to such Indemnitor
promptly after such Indemnitee has actual knowledge of any facts or
circumstances on which such Indemnification Claim is based or a Third-Party
Claim is made on which such Indemnification Claim is based, describing in
reasonable detail such facts and circumstances or Third-Party Claim with respect
to such Indemnification Claim. Notwithstanding the foregoing, to the extent any
Indemnitee is seeking indemnification for a breach of any representations or
warranties, the Indemnitee shall be entitled to indemnification only for those
matters as to which the Indemnitee has given written notice to the Indemnitor
prior to the expiration of the applicable Survival Period.
          (b) Resolution of Indemnification Claim Not Involving Third-Party
Claim. If the Indemnification Claim does not involve a Third-Party Claim and is
disputed by the Indemnitor, the dispute shall be resolved by litigation or other
means as the Parties otherwise may agree.
          (c) Resolution of Indemnification Claim Involving Third-Party Claim.
If the Indemnification Claim involves a Third-Party Claim, the Indemnitor shall
have the right (but not the obligation) to assume the defense of such
Third-Party Claim, at its cost and expense, and shall use good faith efforts
consistent with prudent business judgment to defend such Third-Party Claim,
provided that (i) the counsel for the Indemnitor who shall conduct the defense
of the Third-Party Claim shall be reasonably satisfactory to the Indemnitee
(unless selected by

47



--------------------------------------------------------------------------------



 



Indemnitor’s insurance company), (ii) the Indemnitee, at its cost and expense,
may participate in, but shall not control, the defense of such Third-Party
Claim, and (iii) the Indemnitor shall not enter into any settlement or other
agreement which requires any performance by the Indemnitee, other than the
payment of money which shall be paid by the Indemnitor. The Indemnitee shall not
enter into any settlement agreement with respect to the Indemnification Claim,
without the Indemnitor’s prior written consent, which consent may be withheld in
Indemnitor’s sole discretion. If the Indemnitor elects not to assume the defense
of such Third-Party Claim, the Indemnitee shall have the right to retain the
defense of such Third-Party Claim and shall use good faith efforts consistent
with prudent business judgment to defend such Third-Party Claim in an effective
and cost-efficient manner.
          (d) Accrual of Indemnification Obligation. Notwithstanding anything to
the contrary in this Agreement, the Indemnitee shall have no right to
indemnification (other than recovery of defense costs) against the Indemnitor
for any Indemnification Claim which (i) does not involve a Third-Party Claim,
but is disputed by Indemnitor, or (ii) which involves a Third-Party Claim, until
such time as such dispute or Third-Party Claim is concluded, including any
appeals with respect thereto.
     Section 14.5. Exclusive Remedy. Except for claims based on fraud the
indemnification provisions in this Agreement shall be the sole and exclusive
remedy of any Indemnitee with respect to any claim for Losses arising from or in
connection with this Agreement.
     Section 14.6. Survival. The provisions of this Article XIV shall survive
the Closing.
ARTICLE XV
MISCELLANEOUS PROVISIONS
     Section 15.1. Notices.
          (a) Method of Delivery. All notices, requests, demands and other
communications (each, a “Notice”) required to be provided to the other Party
pursuant to this Agreement shall be in writing and shall be delivered (i) in
person, (ii) by electronic mail, provided that a copy is also delivered by
another method of delivery approved hereunder, (iii) by nationally recognized
overnight courier service, or (iv) by facsimile transmittal, with a verification
copy sent on the same day by any of the methods set forth in clauses (i) and
(iii), to the other Party to this Agreement at the following address or
facsimile number (or to such other address or facsimile number as Seller or
Purchaser may designate from time to time pursuant to Section 15.1(c)):
If to Seller:

Maritime Hotel Associates, L.P.
c/o Kimpton Group Holding LLC
222 Kearny Street, Suite 200
San Francisco, California 94108
Facsimile: (415) 955-5438

48



--------------------------------------------------------------------------------



 



Email: judy.miles@kimptongroup.com
Attention: Executive Vice President, General Counsel
With a copy to:
Kimpton Hotel & Restaurant Group, LLC
222 Kearny Street, Suite 200
San Francisco, California 94108
Facsimile: (415) 955-5438
Email: ben.rowe@kimptongroup.com
Attention: Chief Financial Officer
with a further copy to:
Goodwin Procter LLP
3 Embarcadero Center, 24th Floor
San Francisco, CA 94111
Facsimile: (415) 677-9041
Email: tgoebel@goodwinprocter.com
Attention: Teresa K. Goebel, Esq.
If to Purchaser:
Wildcats Owner LLC
c/o Pebblebrook Hotel Trust
2 Bethesda Metro Center
Suite 1530
Bethesda, Maryland 20814
With a copy to:
John M. Ratino, Esquire
Hunton & Williams LLP
1900 K Street, NW
Washington, DC 20006
          (b) Receipt of Notices. All Notices sent by Seller or Purchaser (or
their respective counsel pursuant to Section 15.1(d)) under this Agreement shall
be deemed to have been received by the Party to whom such Notice is sent upon
(i) delivery to the mailing address, email address or facsimile number of the
recipient Party, provided that such delivery is made prior to 5:00 p.m. (local
time for the recipient Party) on a Business Day, otherwise the following
Business Day, or (ii) the attempted delivery of such Notice if (A) such
recipient Party refuses

49



--------------------------------------------------------------------------------



 



delivery of such Notice, or (B) such recipient Party is no longer at such
address or facsimile number, and such recipient Party failed to provide the
sending Party with its current address or facsimile number pursuant to this
Section 15.1(b).
          (c) Change of Address. Seller and Purchaser and their respective
counsel shall have the right to change their respective address and/or email
address or facsimile number for the purposes of this Section 15.1 by providing a
Notice of such change in address and/or facsimile as required under this
Section 15.1(c).
          (d) Delivery by Party’s Counsel. Seller and Purchaser agree that the
attorney for such Party shall have the authority to deliver Notices on such
Party’s behalf to the other Party hereto.
     Section 15.2. No Recordation. Neither this Agreement, nor any memorandum or
other notice of this Agreement, shall be recorded in any public records prior to
the Closing without Seller’s and Purchaser’s prior written consent, which
consent may be withheld in such Party’s sole discretion; provided that no
consent shall be required if such recordation is incident to an action for
specific performance.
     Section 15.3. Time is of the Essence. Time is of the essence of this
Agreement; provided, however, that notwithstanding anything to the contrary in
this Agreement, if the time period for the performance of any covenant or
obligation, satisfaction of any condition or delivery of any notice or item
required under this Agreement shall expire on a day other than a Business Day,
such time period shall be extended automatically to the next Business Day.
     Section 15.4. Assignment. Purchaser shall not assign this Agreement or any
interest therein to any Person, without the prior written consent of Seller,
which consent may be withheld in Seller’s sole discretion; provided, however,
that if Seller does provide its consent to an assignment, Purchaser shall not be
released from any of its liabilities and obligations under this Agreement by
reason of such assignment. Notwithstanding the foregoing, Purchaser may assign
this Agreement to an Affiliate controlled by Pebblebrook Hotel Trust, without
Seller’s consent, provided that Purchaser delivers to Seller a written agreement
evidencing such assignment by Purchaser at least five (5) Business Days prior to
the Closing Date. For purposes hereof, the terms “controlled by” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of any such entity.
     Section 15.5. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Seller and Purchaser, and their respective
successors and permitted assigns pursuant to Section 15.4.
     Section 15.6. Third Party Beneficiaries. This Agreement shall not confer
any rights or remedies on any Person other than (i) the Parties and their
respective successors and permitted assigns pursuant to Section 15.4, and
(ii) any Indemnitee to the extent such Indemnitee is expressly granted certain
rights of defense and indemnification in this Agreement.
     Section 15.7. Governing Law; Jurisdiction. This Agreement shall be governed
by the laws of the jurisdiction in which the Hotel is located, without giving
effect to any principles

50



--------------------------------------------------------------------------------



 



regarding conflict of laws. Any action or proceeding brought by either Party in
connection with this Agreement or the transaction contemplated hereby shall be
brought in the City and County of San Francisco.
     Section 15.8. Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement:
          (a) Singular words shall connote the plural as well as the singular,
and plural words shall connote the singular as well as the plural, and the
masculine shall include the feminine and the neuter.
          (b) All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement. All references in
this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference.
          (c) The headings contained herein are solely for convenience of
reference and shall not constitute a part of this Agreement nor shall they
affect its meaning, construction or effect.
          (d) Each Party hereto and its counsel have reviewed and revised (or
requested revisions of) this Agreement and have participated in the preparation
of this Agreement, and therefore any usual rules of construction requiring that
ambiguities are to be resolved against any Party shall not be applicable in the
construction and interpretation of this Agreement or any exhibits hereto.
          (e) The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and
any similar terms shall refer to this Agreement, and not solely to the provision
in which such term is used.
          (f) The terms “include,” “including” and similar terms shall be
construed as if followed by the phrase “without limitation.”
          (g) The term “sole discretion” with respect to any determination to be
made a Party under this Agreement shall mean the sole and absolute discretion of
such Party, without regard to any standard by which the determination of such
Party must be made.
     Section 15.9. Severability. If any term or provision of this Agreement is
held to be or rendered invalid or unenforceable at any time in any jurisdiction,
such term or provision shall not affect the validity or enforceability of any
other terms or provisions of this Agreement, or the validity or enforceability
of such affected terms or provisions at any other time or in any other
jurisdiction.
     Section 15.10. WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY
APPLICABLE LAW FROM TIME TO TIME, SELLER AND PURCHASER HEREBY WAIVE THEIR RIGHT
TO A TRIAL BY JURY IN ANY LITIGATION OR OTHER COURT

51



--------------------------------------------------------------------------------



 



PROCEEDING BY EITHER PARTY AGAINST THE OTHER PARTY WITH RESPECT TO ANY MATTER
ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT.
     Section 15.11. Prevailing Party. If any litigation or other court action,
arbitration or similar adjudicatory proceeding is sought, taken, instituted or
brought by Seller or Purchaser to enforce its rights under this Agreement, all
fees, costs and expenses, including, without limitation, reasonable attorneys
fees and court costs, of the substantially prevailing Party in such action, suit
or proceeding shall be borne by the Party against whose interest the judgment or
decision is rendered. This Section 15.11 shall survive the termination of this
Agreement and the Closing.
     Section 15.12. Recitals, Exhibits and Schedules. The recitals to this
Agreement, and all exhibits and schedules (as amended and supplemented from time
to time pursuant to Section 5.2) referred to in this Agreement are incorporated
herein by such reference and made a part of this Agreement. Any matter disclosed
in any schedule to this Agreement shall be deemed to be incorporated in all
other schedules to this Agreement.
     Section 15.13. Entire Agreement. This Agreement sets forth the entire
understanding and agreement of the Parties hereto, and shall supersede any other
agreements and understandings (written or oral) between Seller and Purchaser on
or prior to the date of this Agreement with respect to the transaction
contemplated in this Agreement.
     Section 15.14. Amendments to Agreement. No amendment, supplement or other
modification to any terms of this Agreement (other than amendments, supplements
and other modifications to the representations and warranties and schedules made
by Seller pursuant to Section 5.2), or termination of this Agreement (other than
as expressly provided in this Agreement), shall be valid unless in writing and
executed and delivered by Seller and Purchaser.
     Section 15.15. Facsimile; Counterparts. Seller and Purchaser may deliver
executed signature pages to this Agreement by facsimile transmission or pdf file
to the other Party, which facsimile copy or pdf file shall be deemed to be an
original executed signature page; provided, however, that such Party shall
deliver an original signature page to the other Party promptly thereafter. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original and all of which counterparts together shall constitute one
agreement with the same effect as if the Parties had signed the same signature
page.
[Remainder of page intentionally left blank;
Signatures on following pages]

52



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Seller and Purchaser each have caused this Agreement to be
executed and delivered in their names by their respective duly authorized
officers or representatives.
SELLER:
MARITIME HOTEL ASSOCIATES, L.P.,
a California limited partnership


            By:   Hyde Street Hospitality, LLC, a Delaware limited liability
company     Its:  General Partner        By:   /s/ Judith C. Miles        
Name:   Judith C. Miles        Title:   Secretary   

PURCHASER:
WILDCATS OWNER LLC,
a Delaware limited liability company


            By:   /s/ Thomas C. Fisher         Name:   Thomas C. Fisher       
Title:   Vice President     





--------------------------------------------------------------------------------



 



Exhibit A
Form of Management Agreement Assignment and Assumption Agreement
     This Management Agreement Assignment and Assumption Agreement (this
“Agreement”) is made as of ___________________, 2010 by and between MARITIME
HOTEL ASSOCIATES, L.P., a California limited partnership (“Assignor”), and
[_____________________], a [_____________________] Delaware limited liability
company (“Assignee”).
W I T N E S S E T H:
     WHEREAS, Assignor and Kimpton Hotel & Restaurant Group, LLC, a California
limited liability company (“Manager”) previously entered into that certain
Management Agreement relating to a Hotel facility located at 495 Jefferson
Street, San Francisco, California and commonly known as the Argonaut Hotel (the
“Hotel”);
     WHEREAS, Assignor and Assignee are parties to a certain Purchase and Sale
Agreement dated as of [___ __], 2010 (the “P&S”) with respect to, inter alia,
the sale and purchase of Assignor’s interest in the Hotel by Assignee;
     WHEREAS, under the P&S, Assignor agreed to assign to Assignee, all of its
right, title and interest in the Management Agreement, and Assignee agreed to
assume prospectively all of Assignor’s obligations and liabilities with respect
to the Management Agreement; and
     WHEREAS, all capitalized terms used herein but not defined herein shall
have the meanings given them in the P&S;
     NOW THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the mutual receipt and legal sufficiency of which are hereby
acknowledged, Assignor and Assignee agree as follows:
1. Assignment to Assignee. Effective as of the date hereof (the “Effective
Date”), Assignor does hereby sell, assign, transfer, grant, convey and set over
unto Assignee all of its right, title, and interest in, to and under the
Management Agreement accruing from and after the date hereof to have and to hold
the same unto Assignee, its legal representatives, successors and assigns,
forever.
2. Assumption by Assignee. Assignee does hereby accept the sale, assignment,
transfer, grant and conveyance of the Management Agreement and hereby assumes
and agrees to observe and perform all of the obligations, terms, covenants and
conditions of the Management Agreement accruing from and after the date hereof.
3. Disclaimer. Assignee acknowledges that Assignor has not made and does not
make any representations or warranties of any kind whatsoever, oral or written,
express or implied, with respect to any of the Management Agreement, except as
set forth in the P&S. In addition, and notwithstanding anything contained in
this Agreement to the contrary, this Agreement is subject

 



--------------------------------------------------------------------------------



 



to all disclaimers and qualifications by Assignor and all encumbrances set forth
in the P&S with respect to the Management Agreement, including, without
limitation, those set forth in Sections 5.5 and 14.3 of the P&S, and all such
disclaimers, qualifications, and encumbrances are hereby incorporated into this
Agreement by reference and made a part of this Agreement.
4. Miscellaneous. This Agreement shall be binding upon and enforceable against,
and shall inure to the benefit of, Assignor and Assignee and their respective
successors and assigns. This Agreement shall be governed by, construed under,
and interpreted and enforced in accordance with, the laws of the State of
California. This Agreement may be executed in several counterparts, each of
which will be deemed an original, and all of such counterparts together shall
constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as a
sealed instrument, as of the date first above written.
ASSIGNOR:
MARITIME HOTEL ASSOCIATES, L.P.,
a California limited partnership

          By:  Hyde Street Hospitality, LLC, a Delaware limited liability
company   Its:  General Partner  

          By:         Name:         Title:      

ASSIGNEE:
[_____________________],
a [_____________________]

          By:         Name:         Title:        

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Bill of Sale
     THIS BILL OF SALE (“Bill of Sale”) is made as of ____________________, 2010
by and between MARITIME HOTEL ASSOCIATES, L.P., a California limited partnership
(“Seller”), and [_______________________], a [__________________________]
(“Purchaser”).
W I T N E S S E T H:
     WHEREAS, Seller and Purchaser are parties to a certain Purchase and Sale
Agreement dated as of [___ __], 2010 (the “P&S”) with respect to, inter alia,
the sale and purchase of Seller’s interest in the FF&E, Supplies, F&B and Retail
Merchandise of the Hotel, but expressly excluding all Excluded Property and
subject in each case to the Permitted Exceptions (the “Personal Property”);
     WHEREAS, under the P&S, Seller agreed to sell all of its right, title and
interest in and to the Personal Property to Purchaser; and
     WHEREAS, all capitalized terms used herein but not defined herein shall
have the meanings given them in the P&S;
     NOW THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the mutual receipt and legal sufficiency of which are hereby
acknowledged, Seller and Purchaser agree as follows:
1. Sale to Assignee. Seller does hereby sell, assign, transfer, grant, convey
and set over unto Purchaser all of its right, title, and interest in, to, and
under the Personal Property to have and to hold the same unto Purchaser, its
legal representatives, successors and assigns, forever.
2. Disclaimer. Except as otherwise expressly provided in the P&S, Seller makes
no warranty (express or implied) as to the condition of the Personal Property or
its merchantability or fitness for a particular purpose. In addition, and
notwithstanding anything contained in this Bill of Sale to the contrary, this
Bill of Sale is subject to all disclaimers and qualifications by Seller and all
encumbrances set forth in the P&S with respect to said Personal Property,
including, without limitation, those set forth in Section 5.5 and Section 14.3
and all such disclaimers, qualifications, and encumbrances are hereby
incorporated in this Bill of Sale by reference and made a part of this Bill of
Sale. Except as aforesaid, by its acceptance of this Bill of Sale, Purchaser
acknowledges that it has fully inspected the Personal Property and accepts the
same in its present use and “AS-IS” condition.
3. Miscellaneous. This Bill of Sale shall be binding upon and enforceable
against, and shall inure to the benefit of, Seller and Purchaser and their
respective successors and assigns. This Bill of Sale shall be governed by,
construed under, and interpreted and enforced in accordance with the laws of the
State of California. This Bill of Sale may be executed in several

 



--------------------------------------------------------------------------------



 



counterparts, each of which will be deemed an original, and all of such
counterparts together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, Seller has executed this Bill of Sale, as a sealed
instrument, as of the date first above written.
SELLER:
MARITIME HOTEL ASSOCIATES, L.P.,
a California limited partnership

          By:   Hyde Street Hospitality, LLC, a Delaware limited liability
company   Its:    General Partner   

          By:        Name:         Title:        

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Assignment and Assumption of Leases and Contracts
     This Assignment and Assumption of Leases and Contracts (this “Agreement”)
is made as of ___________________, 2010 by and between MARITIME HOTEL
ASSOCIATES, L.P., a California limited partnership (“Assignor”), and
[_____________________], a [_____________________] (“Assignee”).
W I T N E S S E T H:
     WHEREAS, Assignor and Assignee are parties to a certain Purchase and Sale
Agreement dated as of [_________ __, 2010] (the “P&S”) with respect to, inter
alia, the sale and purchase of Assignor’s interest in, to the extent assignable,
the Contracts and the Tenant Leases, but not the Excluded Property
(collectively, the “Assigned Assets”);
     WHEREAS, under the P&S, Assignor agreed to sell all of its right, title and
interest in and to the Assigned Assets to Assignee, and Assignee agreed to
assume prospectively all of Assignor’s obligations and liabilities with respect
to the Assigned Assets; and
     WHEREAS, all capitalized terms used herein but not defined herein shall
have the meanings given them in the P&S;
     NOW THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the mutual receipt and legal sufficiency of which are hereby
acknowledged, Assignor and Assignee agree as follows:
1. Assignment to Assignee. Effective as of the date hereof (the “Effective
Date”), Assignor does hereby sell, assign, transfer, grant, convey and set over
unto Assignee all of its right, title, and interest in, to and under the
Assigned Assets to have and to hold the same unto Assignee, its legal
representatives, successors and assigns, forever.
2. Assumption by Assignee. Assignee does hereby accept the sale, assignment,
transfer, grant and conveyance of the Assigned Assets and hereby assumes and
agrees to observe and perform all of the obligations, terms, covenants and
conditions of the Assigned Assets accruing after the date hereof.
3. Disclaimer. Assignee acknowledges that Assignor has not made and does not
make any representations or warranties of any kind whatsoever, oral or written,
express or implied, with respect to any of the Assigned Assets, except as set
forth in the P&S. In addition, and notwithstanding anything contained in this
Assignment to the contrary, this Assignment is subject to all disclaimers and
qualifications by Assignor and all encumbrances set forth in the P&S with
respect to the Assigned Assets, including, without limitation, those set forth
in Sections 5.5 and 14.3 of the P&S, and all such disclaimers, qualifications,
and encumbrances are hereby incorporated into this Agreement by reference and
made a part of this Assignment.

 



--------------------------------------------------------------------------------



 



4. Miscellaneous. This Agreement shall be binding upon and enforceable against,
and shall inure to the benefit of, Assignor and Assignee and their respective
successors and assigns. This Agreement shall be governed by, construed under,
and interpreted and enforced in accordance with, the laws of the State of
California. This Agreement may be executed in several counterparts, each of
which will be deemed an original, and all of such counterparts together shall
constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as a
sealed instrument, as of the date first above written.
ASSIGNOR:
MARITIME HOTEL ASSOCIATES, L.P.,
a California limited partnership

          By:   Hyde Street Hospitality, LLC, a Delaware limited liability
company   Its:    General Partner   

          By:        Name:         Title:      

ASSIGNEE:
[_____________________],
a [_____________________]

          By:         Name:         Title:        

 



--------------------------------------------------------------------------------



 



Exhibit D
Form of Assignment and Assumption Agreement
     This Assignment and Assumption Agreement (this “Agreement”) is made as of
___________________, 2010 by and between MARITIME HOTEL ASSOCIATES, L.P., a
California limited partnership (“Assignor”), and [_____________________], a
[_____________________] (“Assignee”).
W I T N E S S E T H:
     WHEREAS, Assignor and Assignee are parties to a certain Purchase and Sale
Agreement dated as of [_________ __, 2010] (the “P&S”) with respect to, inter
alia, the sale and purchase of Assignor’s interest in, to the extent assignable,
the Bookings, Licenses and Permits and Intangible Property, but not the Excluded
Property (collectively, the “Assigned Assets”);
     WHEREAS, under the P&S, Assignor agreed to sell all of its right, title and
interest in and to the Assigned Assets to Assignee, and Assignee agreed to
assume prospectively all of Assignor’s obligations and liabilities with respect
to the Assigned Assets; and
     WHEREAS, all capitalized terms used herein but not defined herein shall
have the meanings given them in the P&S;
     NOW THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the mutual receipt and legal sufficiency of which are hereby
acknowledged, Assignor and Assignee agree as follows:
1. Assignment to Assignee. Effective as of the date hereof (the “Effective
Date”), Assignor does hereby sell, assign, transfer, grant, convey and set over
unto Assignee all of its right, title, and interest in, to and under the
Assigned Assets to have and to hold the same unto Assignee, its legal
representatives, successors and assigns, forever.
2. Assumption by Assignee. Assignee does hereby accept the sale, assignment,
transfer, grant and conveyance of the Assigned Assets and hereby assumes and
agrees to observe and perform all of the obligations, terms, covenants and
conditions of the Assigned Assets accruing after the date hereof.
3. Disclaimer. Assignee acknowledges that Assignor has not made and does not
make any representations or warranties of any kind whatsoever, oral or written,
express or implied, with respect to any of the Assigned Assets, except as set
forth in the P&S. In addition, and notwithstanding anything contained in this
Assignment to the contrary, this Assignment is subject to all disclaimers and
qualifications by Assignor and all encumbrances set forth in the P&S with
respect to the Assigned Assets, including, without limitation, those set forth
in Sections 5.5 and 14.3 of the P&S, and all such disclaimers, qualifications,
and encumbrances are hereby incorporated into this Agreement by reference and
made a part of this Assignment.

 



--------------------------------------------------------------------------------



 



4. Miscellaneous. This Agreement shall be binding upon and enforceable against,
and shall inure to the benefit of, Assignor and Assignee and their respective
successors and assigns. This Agreement shall be governed by, construed under,
and interpreted and enforced in accordance with, the laws of the State of
California. This Agreement may be executed in several counterparts, each of
which will be deemed an original, and all of such counterparts together shall
constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as a
sealed instrument, as of the date first above written.
ASSIGNOR:
MARITIME HOTEL ASSOCIATES, L.P.,
a California limited partnership

          By:   Hyde Street Hospitality, LLC, a Delaware limited liability
company   Its:    General Partner   

          By:        Name:         Title:      

ASSIGNEE:
[_____________________],
a [_____________________]

          By:         Name:         Title:        

 



--------------------------------------------------------------------------------



 



Exhibit E
Form of Earnest Money Escrow Agreement
EARNEST MONEY ESCROW AGREEMENT
     THIS EARNEST MONEY ESCROW AGREEMENT (this “Agreement”) is made as of
[____________], 2010 (the “Effective Date”), by and among Maritime Hotel
Associates, L.P., a California limited partnership (“Seller”), [_____________],
a [_____________] (“Purchaser”) and [________________] (“Escrow Agent”).
PRELIMINARY STATEMENT
     A. Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated as of [____________], 2010 (the “Purchase Agreement”). All terms
not otherwise defined herein shall have the meaning assigned to them in the
Purchase Agreement.
     B. Seller has agreed to sell and Purchaser has agreed to purchase the
Property, on the terms and conditions stated in the Purchase Agreement. Pursuant
to Section 3.1(a) of the Purchase Agreement, Purchaser is required to deposit
cash in the amount of [_____________] ($[__________]) (the “Initial Deposit”) in
escrow with Escrow Agent within two (2) Business Days after the Effective Date.
Pursuant to Section 3.1(b) of the Purchase Agreement, Purchaser is required to
deposit an additional amount of cash in the amount of [_____________]
($[__________]) (the “Additional Deposit, and, together with the Initial
Deposit, the “Earnest Money”) in escrow with Escrow Agent on or prior to the
date on which the Due Diligence Period concludes. Purchaser and Seller now
desire to enter into an agreement with Escrow Agent with respect to said Earnest
Money.
     NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
     1. Creation of Escrow. In accordance with the obligation to do so contained
in the Purchase Agreement, Purchaser has delivered or will deliver to Escrow
Agent in one or more wire transfers the Earnest Money to hold same in escrow
pursuant to the terms and conditions set forth herein. Upon receipt of any
portion of the Earnest Money, Escrow Agent shall provide written notice to both
Seller and Purchaser acknowledging such receipt. Escrow Agent hereby agrees and
acknowledges that it has received and reviewed a copy of the Purchase Agreement.
     2. Disbursement of Earnest Money. Upon not less than 5 Business Days’ prior
written notice to Escrow Agent and the other Party, and provided that Escrow
Agent shall have confirmed that the non-requesting Party shall have received the
requesting Party’s notice, Escrow Agent shall deliver the Earnest Money to the
Party to the Purchase Agreement requesting the same; provided, however, that if
the other Party shall, within said 5 Business Day period, deliver to the
requesting Party and Escrow Agent a written notice that it disputes the claim to
the Earnest Money, Escrow Agent shall retain the Earnest Money until it receives
written instructions executed by both Seller and Purchaser as to the disposition
and disbursement of the

 



--------------------------------------------------------------------------------



 



Earnest Money, or until ordered by final court order, decree or judgment, which
is not subject to appeal, to deliver the Earnest Money to a particular Party, in
which event the Earnest Money shall be delivered in accordance with such notice,
instruction, order, decree or judgment.
     3. Investment of Earnest Money. The Earnest Money shall be invested in
accordance with the terms of this Agreement, and all interest and other amounts
earned on the Earnest Money shall constitute additional Earnest Money for all
purposes in this Agreement. The Earnest Money shall be invested by Escrow Agent
in a commercial bank or banks acceptable to Seller and Purchaser in a money
market fund, or in such other investments as shall be selected by Purchaser and
approved in writing by Seller.
     4. Interpleader. Seller and Purchaser mutually agree that in the event of
any controversy regarding the Earnest Money, unless mutual written instructions
are received by Escrow Agent directing the Earnest Money’s disposition, Escrow
Agent shall not take any action, but instead shall await the disposition of any
proceeding relating to the Earnest Money or, at Escrow Agent’s option, Escrow
Agent may interplead all parties and deposit the Earnest Money with a court of
competent jurisdiction in which event Escrow Agent may recover all of its court
costs and reasonable attorneys’ fees. Seller or Purchaser, whichever loses in
any such interpleader action, shall be solely obligated to pay such costs and
fees of Escrow Agent, as well as the reasonable attorneys’ fees of the
prevailing party in accordance with the provisions of the Purchase Agreement.
     5. Notices. Section 15.1 of the Purchase Agreement is hereby incorporated
by reference. Notwithstanding the foregoing, any notices, requests or other
communication to Escrow Agent shall be addressed as follows:
Escrow Agent: [____________]
Any and all notices, requests or other communications to Escrow Agent shall be
subject to the terms and conditions of Section 15.1 of the Purchase Agreement.
     6. Liability of Escrow Agent. Seller and Purchaser acknowledge that Escrow
Agent is acting solely as a stakeholder at their request and for their
convenience, that Escrow Agent shall not be deemed to be the agent of either of
the parties, and that Escrow Agent shall not be liable to either of the parties
for any action or omission on its part taken or made in good faith, and not in
disregard of this Agreement, but shall be liable for its negligent acts and for
any loss, cost or expense incurred by Seller or Purchaser resulting from Escrow
Agent’s mistake of law respecting Escrow Agent’s scope or nature of its duties.
Seller and Purchaser shall jointly and severally indemnify and hold Escrow Agent
harmless from and against all costs, claims and expenses, including reasonable
attorneys’ fees, incurred in connection with the performance of Escrow Agent’s
duties hereunder, except with respect to actions or omissions taken or made by
Escrow Agent in bad faith, in disregard of this Agreement or the Purchase
Agreement or involving negligence on the part of Escrow Agent.
     7. Reliance. Escrow Agent shall not incur any liability with respect to
(a) any action taken or omitted in good faith upon advice of its legal counsel
given with respect to any questions relating to the duties and responsibilities
of Escrow Agent under this Agreement, or (b)

 



--------------------------------------------------------------------------------



 



any action taken or omitted in reliance on any instrument, including any written
notice or instruction provided for in the Purchase Agreement or this Agreement,
not only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and accuracy of any information contained
therein, which Escrow Agent shall in good faith believe to be genuine, to have
been signed or presented by a person or persons having authority to sign or
present such instrument.
     8. Entire Agreement. This Agreement constitutes the entire agreement
between Escrow Agent, on the one hand, and Seller and Purchaser, on the other
hand, relating to the Earnest Money and supersedes all other prior and
contemporaneous agreements, whether oral or written, express or implied;
provided, however, that as between Purchaser and Seller the terms and provisions
of this Agreement shall in no event amend, or in any other respect modify, any
of the rights and obligations of Purchaser and Seller as set forth in the
Purchase Agreement.
     9. Miscellaneous. This Agreement may not be modified or amended except by a
writing executed by all parties. Every consent, excuse, delay, deviation or
waiver from the specific terms of this Agreement must be in writing and signed
by the party adversely affected and shall only apply to the action described in
the writing. The parties agree to execute such other documents and perform such
other acts as may be necessary or desirable to carry out the purposes of this
Agreement. If any term, covenant or condition of the Agreement or its
application to any person or circumstances shall be held to be invalid or
unenforceable, the remainder of the Agreement and the application of such term
or provision to other persons or circumstances shall not be affected, and each
term hereof shall be valid and enforceable to the fullest extent permitted by
law. This Agreement shall be governed by the laws of the State of California.
Time is of the essence for the payment and performance of all obligations under
this Agreement. Each of the individuals executing this Agreement on behalf of a
party individually represents and warrants that he or she has been authorized to
do so and has the power to bind the party for whom he or she is signing.
     10. Binding Effect. This Escrow Agreement shall be binding upon, and inure
to the benefit of, the parties hereto, and their respective heirs, legal
representatives, successors and assigns.
     11. Counterparts. Section 15.15 of the Purchase Agreement is hereby
incorporated by reference.
     12. Costs. All fees, costs and expenses of the Earnest Money Escrow shall
be shared equally between Seller and Purchaser, except that Purchaser shall pay
any fees, costs or expenses with respect to the investment of the Earnest Money
and Purchaser shall bear the risk of loss of the Earnest Money.
[Signature pages follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
day and year first above written.
SELLER:
MARITIME HOTEL ASSOCIATES, L.P.,
a California limited partnership

          By:   Hyde Street Hospitality, LLC, a Delaware limited liability
company   Its:    General Partner   

          By:        Name:         Title:      

PURCHASER:
[_____________________],
a [_____________________]

          By:         Name:         Title:      

ESCROW AGENT:
[______________________]

          By:         Name:         Title:        

 



--------------------------------------------------------------------------------



 



Exhibit F
Form of Management Agreement Amendment
The Management Agreement Amendment will contain the substantive amendment terms
of that certain Assignment of and First Amendment to Hotel Operating Agreement,
dated September 9, 2010, by and among Kimpton Hotel & Restaurant Group, LLC,
Tariff Building Associates, L.P. and Jayhawk Lessee, LLC, except to the extent
such terms already have been incorporated into the Management Agreement by the
first amendment thereto. This Management Agreement Amendment can be combined
with the Management Agreement Assignment and Assumption Agreement if Seller
prefers.

 



--------------------------------------------------------------------------------



 



Schedule 2.1(a)
Land
Real property in the City of San Francisco, County of San Francisco, State of
California,
described as follows:
PARCEL ONE:
BEGINNING AT THE POINT OF INTERSECTION OF THE SOUTHERLY LINE OF JEFFERSON STREET
WITH THE EASTERLY LINE OF HYDE STREET; RUNNING THENCE EASTERLY ALONG SAID LINE
OF JEFFERSON STREET 202.834 FEET TO A POINT DISTANT THEREON 209.666 FEET
WESTERLY FROM THE WESTERLY LINE OF LEAVENWORTH STREET; THENCE DEFLECTING 89° 55’
30” TO THE RIGHT AND RUNNING SOUTHERLY 141.370 FEET; THENCE SOUTHERLY AND
SOUTHEASTERLY ALONG A CURVE TO THE LEFT TANGENT TO THE PRECEDING COURSE, WHICH
CURVE HAS A RADIUS OF 301.90 FEET, A CENTRAL ANGLE OF 26° 16’ 49.43”, AN ARC
DISTANCE OF 138.475 FEET TO A POINT ON THE NORTHERLY LINE OF BEACH STREET;
THENCE DEFLECTING 116° 21’ 19.43” TO THE RIGHT FROM THE TANGENT OF THE PRECEDING
CURVE AT LAST SAID POINT AND RUNNING WESTERLY ALONG SAID LINE OF BEACH STREET
234.400 FEET TO THE EASTERLY LINE OF HYDE STREET; THENCE NORTHERLY ALONG SAID
LINE OF HYDE STREET 275.00 FEET TO THE POINT OF BEGINNING.
BEING A PORTION OF 50 VARA BLOCK NO. 259.
EXCEPTING THEREFROM: THE RETAINED SPACE AS DEFINED AND SET FORTH IN THAT CERTAIN
MEMORANDUM OF LEASE RECORDED JULY 25, 2001 AS DOCUMENT NO. 2001- G986437-00 OF
OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA.
FURTHER EXCEPTING THEREFROM: THE PREMISES EXTENDING BELOW (A) THE BOTTOM SURFACE
OF THE CONCRETE SLAB ON THE LOWEST LEVEL OF THE HASLETT WAREHOUSE, EXCEPT FOR
THE SPECIFIC BUILDING FOUNDATION STRUCTURES, (B) OR THE BOTTOM SURFACE OF THE
HARDSCAPE OR ANY IMPROVEMENTS INSTALLED BY THE LESSEE SUPPORTING SUCH HARDSCAPE
ON THE ABOVE-DESCRIBED LAND THAT IS NOT SITUATED UNDER THE HASLETT WAREHOUSE.
FURTHER EXCEPTING THEREFROM: ALL MINERAL DEPOSITS AS DEFINED IN SECTION 6407 OF
THE PUBLIC RESOURCES CODE, TOGETHER WITH THE RIGHT TO PROSPECT FOR, MINE AND
REMOVE SUCH DEPOSITS, AS RESERVED IN THE “QUITCLAIM DEED” RECORDED APRIL 9, 1998
BOOK H108 PAGE 319, OFFICIAL RECORDS.
PARCEL TWO:
A PERPETUAL EASEMENT APPURTENANT TO THE ABOVE DESCRIBED PROPERTY OVER A STRIP OF
LAND 3.50 FEET IN WIDTH LYING CONTIGUOUS TO AND EASTERLY OF THE EASTERLY
BOUNDARY LINE OF THE ABOVE DESCRIBED PREMISES AND EXTENDING FROM THE NORTHERLY
LINE OF BEACH STREET TO A POINT 27 FEET AND 1-1/8 INCHES SOUTHERLY FROM THE SAID
SOUTHERLY LINE OF JEFFERSON STREET, THIS EASEMENT BEING THE PURPOSES OF
PERPETUALLY MAINTAINING SUITABLE CLEARANCE FOR SPUR TRACT PURPOSES; AND NO
STRUCTURE SHALL BE CONSTRUCTED IN, OVER OR UPON SAID 3.50 FOOT STRIP OF LAND
EXCEPT SUCH STRUCTURES AS MAY BE REQUIRED TO DRAIN, MAINTAIN, SUPPORT OR
CONSTRUCT A SPUR TRACK AT ANY ELEVATION REQUIRED BY GOOD RAILROAD PRACTICE, AS
CREATED AND RESERVED IN THE DEED FROM CALIFORNIA PACKING CORPORATION, A NEW YORK
CORPORATION, TO SECURITY LITHOGRAPH COMPANY, A CALIFORNIA CORPORATION, DATED
FEBRUARY 12, 1948, AND RECORDED FEBRUARY 16, 1948 IN BOOK/REEL 4815 AT
PAGE/IMAGE 487 OF OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO,
CALIFORNIA.
PARCEL THREE:

-1-



--------------------------------------------------------------------------------



 



A NON-EXCLUSIVE EASEMENT AS AN APPURTENANCE TO PARCEL ONE ABOVE, FOR REASONABLE
ACCESS THROUGH THE RETAINED SPACE AS DEFINED AND SET FORTH IN THAT CERTAIN
MEMORANDUM OF LEASE RECORDED JULY 25, 2001 AS DOCUMENT NO. 2001- G986437-00 OF
OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA AND
DESCRIBED IN SECTION 2.1.2 OF THE LEASE DATED OCTOBER 16, 2000.
Assessor’s Lot 002; Block 0010

-2-



--------------------------------------------------------------------------------



 



Schedule 5.1(c)
Third Party Consents

•   Consent of National Park Service

•   Consent of Wachovia Bank National Association

•   Such consents or other approvals as may be required by the applicable
Governmental Authority to assign or transfer any of the Licenses and Permits (to
the extent assignable and assigned) to Purchaser

•   Such consents or other approvals as may be required under any of the
Contracts for assignment thereof

 



--------------------------------------------------------------------------------



 



Schedule 5.1(d)
Personal Property Encumbrances

          Quantity   Equipment Description   Owner
1
  Postage Machine   Pitney Bowes
2
  Photocopier   IKON
1
  Fetco CBS 52H 1.5 Gallon Dual Coffee Brewer   Mr. Espresso
3
  Luxus 1.5 Gallon Coffee Dispensers   Mr. Espresso
3
  Payphones   Pacific Telemanagement Services
1
  Hard drive, screen, keyboard and connector   Opentable
1
  Water filtration unit   Natura, Inc.
Various
  Audio-visual equipment   Swank
2
  Mac desktops   Eleven Wireless/LEAF Financial
2
  Printers   Eleven Wireless/LEAF Financial
Various
  Set top boxes; power supplies; TV remotes; servers; computers   LodgeNet
2
  Desktop computers   Global Business Center, Inc.
1
  Printer   Global Business Center, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 5.1(f)
Compliance with Laws

 



--------------------------------------------------------------------------------



 



Schedule 5.1(g)
Litigation

 



--------------------------------------------------------------------------------



 



Schedule 5.1(h)
Employment Agreement / Plans

•   Employment Plans

  •   Health and Welfare Plan — Summary Description, Benefits at a Glance and
Rate Sheet Provided     •   Multiple Employer Savings Plan (401K) — Summary
Description Provided     •   Health Reimbursement Account Plan (Healthy SF
Ordinance) — Summary Description Provided     •   California Handbook Addendums
for Hotel and Restaurant Employees Provided (describes our benefits programs
including medical, dental, vision, life and disability insurance, vacation,
leave, tuition reimbursement, holiday pay, hotel and restaurant discounts,)

•   Employment Agreements: Not Applicable

 



--------------------------------------------------------------------------------



 



Schedule 5.1(i)
Tenant Leases
Retail Sublease with Winery Collective LLC
Retail Sublease with Starbucks Corporation
Retail Sublease with NYSF Partners, L.P.
Sublease Agreement between NYSF Partners, L.P. and American Scooter & Cycle
Rental, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 5.1(j)

Contracts

          Vendor Name   Services Provided   Type
AAA FIRE PROTECTION SERVICES
  Hood cleaning services   Agreement
ACCOUNTEMPS, OFFICETEAM, THE CREATIVE GR
  Temporary accounting services   Agreement
ADP SCREENING AND SELECTION SERVICES
  Payroll services   KHRG Agreement
ADP, INC.
  Payroll services   KHRG Agreement
ADVANCED RESERVATION SYSTEMS, INC., (ARES)
  Third party room distribution services   Agreement (vendor locating agreement)
ADVANTAGE FITNESS PRODUCTS, LLC
  Fitness equipment maintenance provider   Agreement
AETNA — LIFE INSURANCE COMPANY
  Health insurance provider   KHRG Agreement
AL UNIVERSAL CLEANING
  Kitchen cleaning provider   Agreement
ALSCO-AMERICAN LINEN DIVISION
  Linen laundering services   Agreement
AMERICAN EXPRESS
  Credit card processing services   KHRG Agreement
ANDREW FREEMAN & CO
  Marketing services   KHRG Agreement
AQUAPRIX INC.
  Water cooler provider   Agreement
ASSA ABLOY HOSPITALITY, INC.
  Key card support services   Agreement
AT&T
  Telephone/IT services   Agreement (neither vendor or property can locate
agreement)
AVERO, LLC
  POS software provider   Agreement
BAY ALARM COMPANY
  Alarm monitoring services   Agreement
BLUE SHIELD OF CALIFORNIA
  Health insurance provider   KHRG Agreement
BON AIR SERVICES INC.
  Kitchen equipment maintenance services   Agreement
BOOKING.COM BV
  Third party room distribution services   Agreement
BROADCAST MUSIC, INC.
  Music licensing services   Agreement
BUY EFFICIENT LLC
  OS&E   Agreement
CLEAN HOUSE CLEANING, INC.
  Restaurant cleaning provider   Agreement
CONFERENCE DIRECT
  Third party room distribution services   Agreement
CVENT, INC.
  Meeting planner services   Agreement
DISCOVER
  Credit card processing services   KHRG Agreement
DIVERSIFIED COMPUTER CORP.
  CRM software provider   Agreement
DMX MUSIC
  Music provider   Agreement
DUNBAR ARMORED INC.
  Armored car services   Agreement
EDGEWOOD PARTNERS INSURANCE CENTER
  Insurance services provider   KHRG Agreement
ELEVEN WIRELESS INC.
  Telephone/IT services   Agreement
ENTERPRISE ROOFING SERVICE INC.
  Roof repair services   Agreement
EXPEDIA INCORPORATED
  Third party room distribution services   Agreement

 



--------------------------------------------------------------------------------



 



          Vendor Name   Services Provided   Type
EZELL’S TELEPHONE CO E-Z TEL INC
  Telephone/IT services   Agreement
FULL HOUSE MARKETING SOLUTIONS
  SEO provider   Agreement
GARDENERS’ GUILD, INC.
  Landscape services provider   Agreement
GBCBLUE
  Business center computer rental and service provider   Agreement
GILT TRAVEL INC. (JETSETTER)
  Third party room distribution services   KHRG Agreement
GRANITE TELECOMMUNICATIONS
  Telephone/IT services   Agreement (neither vendor or property can locate
agreement)
GRAY V
  Music provider   Agreement
GREEN SEAL INC
  Environmental certification provider   Agreement
GROOPLE
  Meeting planner services   KHRG Agreement
HARTFORD LIFE GROUP INSURANCE COMPANY
  Health insurance provider   KHRG Agreement
HELMS BRISCOE
  Third party room distribution services   KHRG Agreement
HOSPITALITY SERVICES INC.
  Coyle secret shopper services   KHRG Agreement
HOTEL CREDIT ASSOCIATION L L C
  Credit check provider   Agreement
HOTWIRE
  Third party room distribution services   KHRG Agreement (neither vendor or
KHRG can locate agreement)
ID90.COM
  Third party room distribution services   Agreement
IFC CREDIT CORPORATION
  Business center computer lease   Agreement
IKON FINANCIAL SERVICES
  Photocopier lease   Agreement
INNERWORKINGS, INC.
  Printed marketing collateral provider   KHRG Agreement
INTEGRATED DECISIONS AND SYSTEMS INC.
  Revenue management software license   Agreement
INTERCITY METRO CLEANERS
  Uniform and guest laundry services   Agreement
INTERNATIONAL AIR TRANSPORT ASSOCIATION
  Global Systems Solutions License Provider   KHRG Agreement
KAISER HEALTH PLAN
  Health insurance provider   KHRG Agreement
KAYAK SOFTWARE CORPORATION
  Third party room distribution services   KHRG Agreement
KROLL BACKGROUND AMERICA, INC.
  Background check provider   Agreement
LANYON, INC.
  GDS connectivity subscription provider   Agreement
LEAF FINANCIAL CORPORATION
  Business center computer lease   Agreement
LIGHT SODA ON TAP
  Food/Beverage Distributor   Agreement
LODGENET ENTERTAINMENT CORPORATION
  Cable and on-demand television provider   Agreement
MAI SYSTEMS CORP
  PMS license provider   Agreement
MR. ESPRESSO
  Food/Beverage Distributor   Agreement
NATURA WATER, INC.
  Food/Beverage Distributor   Agreement
NEWMARKET INTERNATIONAL, INC
  Sales software license provider   Agreement

 



--------------------------------------------------------------------------------



 



          Vendor Name   Services Provided   Type
NOR 1, INC.
  Reservation upgrade provider   KHRG Agreement
NU PR
  Public relations services provider   Agreement
NUS CONSULTING GROUP
  Energy consutling services   KHRG Agreement
OPEN TABLE
  Restaurant reservation provider   Agreement
ORBITZ
  Third party room distribution services   KHRG Agreement
OTIS ELEVATOR COMPANY
  Elevator maintenance provider   Agreement
P&A ADMINSITRATIVE SERVICES, INC.
  Health insurance provider   Agreement
PACIFIC TELEMANAGEMENT SERVICES
  Public pay phone provider   Agreement
PEGASUS SOLUTIONS COMPANIES
  Reservation provider   KHRG Agreement (former)
PITNEY BOWES GLOBAL FINANC. SERVICES LLC
  Postage machine lease   Agreement
PLANT DOMAIN
  Landscape services provider   Agreement
PRICELINE
  Third party room distribution services   KHRG Agreement
PROPARK AMERICA WEST, LLC
  Valet parking services   Agreement
RADIANT SYSTEMS, INC.
  POS software license provider   Agreement
RANGE ONLINE MEDIA INC.
  Restaurant search engine marketing provider   Agreement
RELAX & REJUVENATE
  In-room massage provider   Agreement
SABRE, INC.
  Reservation provider   KHRG Agreement
SAN FRANCISCO MUNICIPAL TRANSPORTATION
  Transportation services   Agreement
SESAC
  Music licensing services   Agreement
SOFTBRANDS INC
  PMS license provider   Agreement
STARCITE, INC.
  Third party room distribution services   Agreement
SUNGARD AVAILABILITY SERVICES
  Telephone/IT services   KHRG Agreement
SUPERCLICK NETWORKS, INC.
  Telephone/IT services   Agreement
SWANK AUDIO VISUALS, LLC
  Audio visual services provider   Agreement
THE CANNERY PROPERTIES
  Courtyard Use   Agreement
THE DESTINATION CENTER
  Concierge services   Agreement
THE MARK TRAVEL CORPORATION
  Third party room distribution services   KHRG Agreement
TOUR LINKS LLC
  Concierge services   Agreement (former)
TRAVELOCITY.COM L.P.
  Third party room distribution services   Agreement
TRAVELZOO
  Online advertising services   KHRG Agreement
VAS HOLDINGS, INC.
  Reservation call center provider   KHRG Agreement
VERIZON WIRELESS
  Telephone/IT services   KHRG Agreement
VFM LEONARDO, INC.
  Virtual Tours   Agreement
VISION SERVICE PLAN
  Health insurance provider   KHRG Agreement
WELLS FARGO
  Credit card processing services   KHRG Agreement
WHITEBOARD LABS
  Reservation connectivity services   Agreement
WILINE NETWORKS, INC.
  Telephone/IT services   Agreement
WORKTOPIA
  Meeting planner services   KHRG Agreement
XETA TECHNOLOGIES
  Telephone/IT services   Agreement
XO COMMUNICATIONS
  Telephone/IT services   Agreement
YOJIMBO PROTECTION SERVICES
  Security services provider   Agreement

 



--------------------------------------------------------------------------------



 



Schedule 5.1(p)
Existing Loan Documents
All of the following documents are dated as of February 23, 2007 unless
otherwise noted:

  •   Promissory note by Seller in favor of Wachovia Bank National Association
(“Lender”) in the amount of Forty Two Million Dollars     •   Deed of Trust,
Security Agreement, Assignment of Rents and Fixture Filing by Seller to First
American Title Insurance Company, as trustee, for the benefit of Lender     •  
Assignment of Leases and Rents and Security Deposits by Seller in favor of
Lender     •   The Guaranty     •   Central Account Agreement among Seller,
Lender as lender and Lender as bank     •   Rent Account Agreement among Seller,
Lender and Bank of America, N.A.     •   Consent and Agreement from Manager to
Lender     •   UCC-1 Financing Statement covering certain assets of Seller     •
  Letter Agreement regarding Credit Card Processing Services between Wells Fargo
Merchant Services, Seller and Manager dated February 22, 2007

 